

Exhibit 10.1








 
 
CREDIT AND SECURITY AGREEMENT
 

BY AND AMONG
 

MISCOR GROUP, LTD.
MAGNETECH INDUSTRIAL SERVICES, INC.
MARTELL ELECTRIC, LLC
HK ENGINE COMPONENTS, LLC
MAGNETECH POWER SERVICES, LLC
IDEAL CONSOLIDATED, INC.
3-D SERVICE, LTD.
AMERICAN MOTIVE POWER, INC.
 
AND
 

WELLS FARGO BANK, NATIONAL ASSOCIATION
 
Acting through its Wells Fargo Business Credit operating division
 
 
 
 
 
 
 



January 14, 2008
 
 
 



--------------------------------------------------------------------------------



CREDIT AND SECURITY AGREEMENT
 
Dated January 14, 2008
 
MISCOR GROUP, LTD., an Indiana corporation (“MISCOR”), MAGNETECH INDUSTRIAL
SERVICES, INC., an Indiana corporation (“MIS”), MARTELL ELECTRIC, LLC, an
Indiana limited liability company (“Martell”), HK ENGINE COMPONENTS, LLC, an
Indiana limited liability company (“HK”), MAGNETECH POWER SERVICES, LLC, an
Indiana limited liability company (“MPS”), IDEAL CONSOLIDATED, INC., an Indiana
corporation (“Ideal”), 3-D SERVICE, LTD., an Ohio limited liability company
(“3D”), and AMERICAN MOTIVE POWER, INC., a Nevada corporation (“AMP” and
together with MISCOR, MIS, Martell, HK, MPS, Ideal and 3D, the “Borrowers” and
each a “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (as more fully
defined in Article I herein, the “Lender”) acting through its Wells Fargo
Business Credit operating division, hereby agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1   Definitions.  Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this
Section:
 
“Accounts” shall have the meaning given it under the UCC.
 
“Accounts Advance Rate” means up to eighty five percent (85%), or such lesser
rate as the Lender in its sole discretion may deem appropriate from time to
time.
 
“Advance” means a Revolving Advance or the Real Estate Advance.
 
“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with the Borrowers, including any Subsidiary of any
Borrower.  For purposes of this definition, “control,” when used with respect to
any specified Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
“Aggregate Face Amount” means the aggregate amount that may then be drawn under
each outstanding Letter of Credit, assuming compliance with all conditions for
drawing.
 
“Agreement” means this Credit and Security Agreement.
 
“Availability” means the amount, if any, by which the Borrowing Base exceeds the
sum of (i) the outstanding principal balance of the Revolving Note and (ii) the
L/C Amount.
 
“Book Net Worth” means the aggregate of the Stockholders’ equity in the
Borrowers, determined on a consolidated basis in accordance with GAAP.
 


--------------------------------------------------------------------------------



“Borrowing Base” means at any time the lesser of:
 
            (a)   The Maximum Line Amount; or
 
            (b)   Subject to change from time to time in the Lender’s sole
discretion, the sum of:
 
(i)   The lesser of (A) the sum of (1) the product of the Accounts Advance Rate
times Eligible Accounts of each of MIS, HK, MPS, 3D and, upon its acceptance by
the Lender as an Eligible Borrower, AMP, plus (2) the lesser of (x) the product
of the Special Accounts Advance Rate times Eligible Accounts of each of Martell
and Ideal, or (y) $2,000,000, or (B) $13,750,000, less
 
(ii)   The Borrowing Base Reserve, less
 
(iii)   The Personal Property Tax Reserve, less
 
(iv)   The Real Estate Tax Reserve, less
 
(v)    Indebtedness that any Borrower owes to the Lender that has not yet been
advanced on the Revolving Note, including, without limitation, the L/C Amount,
and the dollar amount that the Lender in its reasonable discretion then
determines to be a reasonable determination of each Borrower’s credit exposure
with respect to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement offered to any Borrower
by Lender that is not described in Article II of this Agreement.
 
“Borrowing Base Reserve” means, as of any date of determination, such amounts
(expressed as either a specified amount or as a percentage of a specified
category or item) as the Lender may from time to time establish and adjust in
reducing Availability (a) to reflect events, conditions, contingencies or risks
which, as determined by the Lender, do or may affect (i) the Collateral or its
value, (ii) the assets, business or prospects of each Borrower, or (iii) the
security interests and other rights of the Lender in the Collateral (including
the enforceability, perfection and priority thereof), or (b) to reflect the
Lender’s judgment that any collateral report or financial information furnished
by or on behalf of any Borrower to the Lender is or may have been incomplete,
inaccurate or misleading in any material respect, or (c) in respect of any state
of facts that the Lender determines constitutes a Default or an Event of
Default..
 
“Business Day” means day on which the Federal Reserve Bank of New York is open
for business, and such day relates to a LIBOR Advance a day on which dealings
are carried on in the London Interbank Eurodollar market.
 
“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset,
whether payable currently or in the future.
 
“Change of Control” means the occurrence of any of the following events:
 

- 2 -

--------------------------------------------------------------------------------



(a)   With regard to MISCOR, any Person or “group” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) other than John
Martell and Tontine Capital Partners LP and/or its affiliates is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than forty nine percent (49%) of the voting
power of all classes of Owners of MISCOR.
 
(b)   With regard to the Borrowers other than MISCOR, any such Borrower is no
longer a wholly owned Subsidiary of MISCOR.
 
(c)   Rich Tamborski or a replacement selected by Tontine Partners and
acceptable to the Lender in its sole discretion shall cease to actively manage
the Borrowers’ day-to-day business activities.
 
“Collateral” means all of each Borrower’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Investment Property, letter-of-credit rights,
letters of credit, all sums on deposit in any Collateral Account, and any items
in any Lockbox; together with (i) all substitutions and replacements for and
products of any of the foregoing; (ii) in the case of all goods, all accessions;
(iii) all accessories, attachments, parts, equipment and repairs now or
hereafter attached or affixed to or used in connection with any goods; (iv) all
warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods; (v) all collateral subject to the Lien of any
Security Document; (vi) any money, or other assets of any Borrower that now or
hereafter come into the possession, custody, or control of the Lender; (vii) all
sums on deposit in the Special Account; (viii) proceeds of any and all of the
foregoing; (ix) books and records of each Borrower, including all mail or
electronic mail addressed to any Borrower; and (x) all of the foregoing, whether
now owned or existing or hereafter acquired or arising or in which any Borrower
now has or hereafter acquires any rights.
 
“Collateral Account” means the “Lender Account” as defined in each Wholesale
Lockbox and Collection Account Agreement.
 
“Collateral Pledge Agreement” means the Collateral Pledge Agreement by MISCOR in
favor of the Lender pursuant to which MISCOR has pledged to the Lender its
ownership interest in each of the other Borrowers.
 
“Commitment” means the Lender’s commitment to make Advances to, and to issue
Letters of Credit for the account of, the Borrowers.
 
“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.
 

- 3 -

--------------------------------------------------------------------------------



“Credit Facility” means the credit facility under which Revolving Advances and
Letters of Credit may be made available to the Borrowers by the Lender under
Article II.
 
“Current Maturities of Long Term Debt” means as of a given date, the amount of
the Borrower’s long-term debt (other than Revolving Advances) and capitalized
leases which became due during the fiscal year-to-date period ending on the
designated date.
 
“Cut-off Time” means 11:00 a.m. Central Time.
 
“Debt Service Coverage Ratio” means (i) the sum of (A) Net Income (Loss), and
(B) depreciation and amortization to the extent the same has reduced such Net
Income (Loss), dividedby (ii) the sum of (A) Current Maturities of Long Term
Debt, and (B) Unfinanced Capital Expenditures.
 
“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.
 
“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Lender in
writing as the date that such Default or Event of Default has been cured or
waived.
 
“Default Rate” means an annual interest rate in effect during a Default Period
or following the Termination Date, which interest rate shall be equal to three
percent (3%) over the applicable Floating Rate, as such rate may change from
time to time.
 
“Director” means a director if the Borrower is a corporation, a governor or
manager if the Borrower is a limited liability company, or a general partner if
the Borrower is a partnership.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes any Borrower and which is treated as a
single employer under Section 414 of the IRC.
 
“Eligible Accounts” means, as to each Eligible Borrower, all unpaid Accounts of
such Borrower arising from the sale or lease of goods or the performance of
services, net of any credits, but excluding any such Accounts having any of the
following characteristics:
 
(i)   That portion of Accounts unpaid one hundred twenty (120) days or more
after the invoice date;
 
(ii)   That portion of Accounts related to goods or services with respect to
which such Borrower has received notice of a claim or dispute, which are subject
to a claim of offset or a contra account, or which reflect a reasonable reserve
for warranty claims or returns;
 

- 4 -

--------------------------------------------------------------------------------



 
(iii)   That portion of Accounts not yet earned by the final delivery of goods
by such Borrower to the account debtor, or that portion of Accounts not yet
earned by the final rendition of services by such Borrower to the account
debtor, unless such Accounts constitute progress billings of Martell or Ideal;
 
(iv)   Accounts constituting (i) proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
 
(v)   Accounts owed by any unit of government, whether foreign or domestic
(except that there shall be included in Eligible Accounts that portion of
Accounts owed by such units of government for which such Borrower has provided
evidence satisfactory to the Lender that (A) the Lender has a first priority
perfected security interest and (B) such Accounts may be enforced by the Lender
directly against such unit of government under all applicable laws);
 
(vi)   Accounts denominated in any currency other than United States dollars.
 
(vii)   Accounts owed by an account debtor located outside the United States or
Canada which are not (A) backed by a bank letter of credit naming the Lender as
beneficiary or assigned to the Lender, in the Lender’s possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to the Lender in all respects, in its sole
discretion, or (B) covered by a foreign receivables insurance policy acceptable
to the Lender in its sole discretion;
 
(viii)   Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;
 
(ix)   Accounts owed by an Owner, Subsidiary, Affiliate, Officer or employee of
such Borrower;
 
(x)   Accounts not subject to a duly perfected security interest in the Lender’s
favor or which are subject to any Lien in favor of any Person other than the
Lender;
 
(xi)   That portion of Accounts that has been restructured, extended, amended or
modified;
 
(xii)   That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;
 
(xiii)   Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds
fifteen percent (15%) of the aggregate amount of all Accounts of such Borrower;
 
(xiv)   Accounts owed by an account debtor, regardless of whether otherwise
eligible, if thirty five percent (35%) or more of the total amount of Accounts
due from such debtor is ineligible under clauses (i), (ii), or (x) above; and
 

- 5 -

--------------------------------------------------------------------------------



(xv)   Accounts, or portions thereof, otherwise deemed ineligible by the Lender
in its sole discretion.
 
“Eligible Borrower” means each Borrower from time to time a party to this
Agreement and which the Lender has approved as an “Eligible Borrower” following
completion of a satisfactory pre-loan audit conducted by the Lender, receipt by
the Lender of a Customer Identification Information Form and such other forms
and verifications as the Lender may need to comply with the U.S.A. Patriot Act
and receipt by the Lender of such agreements, instruments and certifications as
the Lender requires for such Borrower and which are substantially the same as
such items or deliveries the Lender normally requires from a Borrower prior to
the making of an initial advance, all as generally set forth in Section 4.1
hereof.  Each of the Borrowers party to this Agreement as of the Funding Date,
other than AMP, shall be deemed to be an Eligible Borrower.
 
“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.
 
“Equipment” shall have the meaning given it under the UCC.
 
“Event of Default” is defined in Section 7.1.
 
“Financial Covenants” means the covenants set forth in Section 6.2.
 
“Floating Rate” means an annual interest rate equal to the Prime Rate, which
interest rate shall change when and as the Prime Rate changes.
 
“Floating Rate Advance” means an Advance bearing interest at the Floating Rate.
 
 “Funding Date” is defined in Section 2.1.
 
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.
 
“General Intangibles” shall have the meaning given it under the UCC.
 
“Guarantor” means any Person now or in the future who agrees to guaranty the
Indebtedness.
 
“Guaranty” means each unconditional continuing guaranty executed by a Guarantor
in favor of the Lender (collectively, the “Guaranties”).
 
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.
 
“Indebtedness” is used herein in its most comprehensive sense and means any and
all advances, debts, obligations and liabilities of the Borrowers to the Lender,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising,
 

- 6 -

--------------------------------------------------------------------------------



whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement at any time entered into by the Borrowers with the Lender, and
whether any Borrower may be liable individually or jointly with others, or
whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.
 
“Indemnified Liabilities” is defined in Section 8.6
 
“Indemnitees” is defined in Section 8.6.
 
“IRC” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.
 
“Interest Payment Date” is defined in Section 2.9(a).
 
“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Advance is made or continued, or on which a Floating
Rate Advance is converted to a LIBOR Advance, and ending on (but excluding) the
Business Day numerically corresponding to such date that is one, two or three
months thereafter as designated by the Borrower, during which period the
outstanding principal balance of the LIBOR Advance shall bear interest at the
LIBOR Advance Rate; provided, however, that:
 
(a)   No Interest Period may be selected for an Advance for a principal amount
less than One Million Dollars ($1,000,000), and no more than five (5) different
Interest Periods may be outstanding at any one time;
 
(b)   If an Interest Period would otherwise end on a day which is not a Business
Day, then the Interest Period shall end on the next Business day thereafter,
unless that Business Day is the first Business Day of a month, in which case the
Interest Period shall end on the last Business Day of the preceding month;
 
(c)   No Interest Period may end later than the Maturity Date.
 
“Inventory” shall have the meaning given it under the UCC.
 
“Investment Property” shall have the meaning given it under the UCC.
 
“L/C Amount” means the sum of (i) the Aggregate Face Amount of any outstanding
Letters of Credit, plus (ii) the amount of each Obligation of Reimbursement that
either remains unreimbursed or has not been paid through a Revolving Advance on
the Credit Facility.
 

- 7 -

--------------------------------------------------------------------------------



“L/C Application” means an application for the issuance of standby letters of
credit pursuant to the terms of a Standby Letter of Credit Agreement in form
acceptable to the Lender.
 
“Ledger Balance” means the balance in the Borrowers’ Operating Account at the
end of each Business Day after all debits and credits for that Business Day have
been posted.


“Lender” means Wells Fargo Bank, National Association in its broadest and most
comprehensive sense as a legal entity, and is not limited in its meaning to
Lender’s Wells Fargo Business Credit operating division, or to any other
operating division of Lender.


“Letter of Credit” is defined in Section 2.3(a).


“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole one eighth of one percent (1/8 %) determined pursuant to the following
formula:


LIBOR =
Base LIBOR
   
100% - LIBOR Reserve Percentage
 



(i)   "Base LIBOR" means the rate per annum for United States dollar deposits
quoted by the Lender as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by the Lender for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Interest Period for delivery of funds on said date for a
period of time approximately equal to the number of days in such Interest Period
and in an amount approximately equal to the principal amount to which such
Interest Period applies. The Borrower understands and agrees that the Lender may
base its quotation of the Inter-Bank Market Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as the Lender in its discretion
deems appropriate including the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.


(ii)   "LIBOR Reserve Percentage" means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by the Lender for expected changes in such reserve
percentage during the applicable Interest Period.


“LIBOR Advance” means a Revolving Advance bearing interest at the LIBOR Advance
Rate.
 
“LIBOR Advance Rate” means, an annual interest rate equal to the sum of LIBOR
plus two and eight tenths (2.8%) percent.
 
“Licensed Intellectual Property” is defined in Section 5.11(c).
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment
 

- 8 -

--------------------------------------------------------------------------------



or performance bond, in, of or on any assets or properties of a Person, whether
now owned or subsequently acquired and whether arising by agreement or operation
of law.
 
“Loan Documents” means this Agreement, the Revolving Note, the Real Estate Note,
each Guaranty, each Subordination Agreement, each L/C Application, each Standby
Letter of Credit Agreement and the Security Documents, together with every other
agreement, note, document, contract or instrument to which any Borrower now or
in the future may be a party and which is required by the Lender.
 
“Loan Year” is defined in Section 2.7(b).
 
“Lockbox” means “Lockbox” as defined in each Wholesale Lockbox and Collection
Account Agreement.
 
“Material Adverse Effect” means any of the following:
 
(i)   A material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the
Borrowers, as a whole;
 
(ii)   A material adverse effect on the ability of the Borrowers to perform
their obligations under the Loan Documents;
 
(iii)   A material adverse effect on the ability of the Lender to enforce the
Indebtedness or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Indebtedness; or
 
(iv)   Any claim against a Borrower or threat of litigation which if determined
adversely to such Borrower would cause such Borrower to be liable to pay an
amount exceeding Two Hundred Fifty Thousand Dollars ($250,000) or would result
in the occurrence of an event described in clauses (i), (ii) and (iii) above.
 
“Maturity Date” is defined in Section 2.11.
 
“Maximum Line Amount” means Thirteen Million Seven Hundred Fifty Thousand
Dollars ($13,750,000).
 
“Minimum Interest Charge” has the meaning given in Section 2.7(c).
 
“Mortgage” means that certain Real Estate Mortgage, Security Agreement and
Assignment of Leases and Rents by MIS in favor of the Lender.
 
“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which any Borrower or any ERISA Affiliate contributes or
is obligated to contribute.
 

- 9 -

--------------------------------------------------------------------------------



“Net Income (Loss)” means the Borrowers’ aggregate fiscal year-to-date
after-tax net income (loss) from continuing operations, including extraordinary,
non-operating or non-cash losses but excluding extraordinary, non-operating or
non-cash gains, all as determined on a consolidated basis in accordance with
GAAP.
 
“Note” means the Revolving Note or the Real Estate Note, and “Notes” means the
Revolving Note and the Real Estate Note.
 
“OFAC” is defined in Section 6.11(c).
 
“Obligation of Reimbursement” means the obligation of a Borrower to reimburse
the Lender pursuant to the terms of the Standby Letter of Credit Agreement and
any applicable L/C Application.
 
“Officer” means with respect to any Borrower, an officer if such Borrower is a
corporation, a manager if such Borrower is a limited liability company, or a
partner if such Borrower is a partnership.
 
“Operating Account” means deposit account number 4121656938 maintained by the
Borrowers with the Lender, or any other deposit account which the parties agree
shall be the Operating Account.
 
“Original Maturity Date” means January 1, 2011.
 
“Overadvance” means the amount, if any, by which the outstanding principal
balance of the Revolving Note, plus the L/C Amount, is in excess of the
then-existing Borrowing Base.
 
“Owned Intellectual Property” is defined in Section 5.11(a).
 
“Owner” means with respect to any Borrower, each Person having legal or
beneficial title to an ownership interest in such Borrower or a right to acquire
such an interest.
 
“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement now or hereafter executed by a Borrower in favor of the
Lender.
 
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.
 
“Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a).
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Personal Property Tax Reserve” means, at any time, an amount equal to the
difference of (i) the sum, without duplication, of (a) personal property taxes
on each Borrower’s assets assessed in prior years, plus (b) one twelfth (1/12)
of the total estimated assessment of personal property taxes on each Borrower’s
assets for the current calendar year multiplied by the number
 

- 10 -

--------------------------------------------------------------------------------



of calendar months or portions thereof, elapsed since the beginning of the
current calendar year, minus (ii) any portion of such personal property taxes
which have been paid, as evidenced by an official receipt of the relevant taxing
authority.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of a Borrower or any ERISA Affiliate.
 
“Premises” means all locations where each Borrower conducts its business or has
any rights of possession, including but not limited to the locations described
in Exhibit D attached hereto.
 
“Prime Rate” means at any time the rate of interest most recently announced by
the Lender at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of the Lender’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof in such internal
publication or publications as the Lender may designate.  Each change in the
rate of interest shall become effective on the date each Prime Rate change is
announced by the Lender.
 
“Real Estate” means MIS’ real property subject to the Mortgage located in
Saraland, Alabama.
 
“Real Estate Advance” is defined in Section 2.5.
 
“Real Estate Note” means the Borrowers’ promissory note, payable to the order of
the Lender in substantially the form of Exhibit B hereto, as same may be renewed
and amended from time to time, and all replacements thereto.
 
“Real Estate Tax Reserve” means, at any time, an amount equal to the difference
of (i) the sum, without duplication, of (a) real estate taxes on the Real Estate
assessed in prior years, plus (b) one twelfth (1/12) of the total estimated
assessment of real estate taxes on the Real Estate for the current calendar year
multiplied by the number of calendar months or portions thereof elapsed since
the beginning of the current calendar year, minus (ii) any portion of such real
estate taxes which have been paid, as evidenced by an official receipt of the
relevant taxing authority.
 
“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the thirty (30) day notice requirement
under ERISA has been waived in regulations issued by the Pension Benefit
Guaranty Corporation.
 
“Revolving Advance” is defined in Section 2.1.
 
“Revolving Note” means the Borrowers’ revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto, as same may
be renewed and amended from time to time, and all replacements thereto.
 
“Security Documents” means this Agreement, the Wholesale Lockbox and Collection
Account Agreement, the Patent and Trademark Security Agreement, the Mortgage,
the Collateral
 

- 11 -

--------------------------------------------------------------------------------



Pledge Agreement, and any other document delivered to the Lender from time to
time to secure the Indebtedness.
 
“Security Interest” is defined in Section 3.1.
 
“Special Account” means a specified cash collateral account maintained with
Lender or another financial institution acceptable to the Lender in connection
with Letters of Credit, as contemplated by Section 2.4.
 
“Special Accounts Advance Rate” means up to forty percent (40%), or such lesser
rate as the Lender in its sole discretion may deem appropriate from time to
time, including, without limitation, in the event the Borrowers hereafter
request that the Lender make Advances based on Inventory or Equipment.
 
“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Lender entered into between a Borrower as
applicant and Lender as issuer.
 
“Subordinated Creditor” means each of (i) John Martell, (ii) Strasbourger,
Pearson, Tulcin, Wolfee, Inc., as the authorized agent for the holders of
certain subordinated Secured Convertible Debentures, (iii) BDeWees, Inc., and
XGenIII, Ltd., as former owners of 3D, and (iv) every other Person now or in the
future who agrees to subordinate indebtedness of a Borrower held by that Person
to the payment of the Indebtedness, in each case on terms acceptable to the
Lender in its discretion.
 
“Subordination Agreement” means a subordination agreement executed by a
Subordinated Creditor in favor of the Lender and acknowledged by the
applicable  Borrower.
 
“Subsidiary” means any Person of which more than fifty percent (50%) of the
outstanding ownership interests having general voting power under ordinary
circumstances to elect a majority of the board of directors or the equivalent of
such Person, regardless of whether or not at the time ownership interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by a
Borrower, by such Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.
 
“Target Ledger Balance” means Zero Dollars ($0.00), or such other dollar amount
which the parties agree shall be the Target Ledger Balance that is to remain in
the Operating Account as of the end of each Business Day.
 
“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrowers terminate the Credit Facility, or (iii) the date the Lender
demands payment of the Indebtedness, following an Event of Default, pursuant to
Section 7.2.
 
“Treasury Management Start Date” means, with respect to each Borrower, the date
a Lockbox and depository accounts for such Borrower have been established with
the Lender and have become fully operational.
 

- 12 -

--------------------------------------------------------------------------------



“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
 
“Unfinanced Capital Expenditures” means Capital Expenditures for which the
Borrower has not become indebted to another party or incurred a contractual
liability (other than to the Lender).
 
“Unused Amount” is defined in Section 2.8(b).
 
“Wholesale Lockbox and Collection Account Agreement” means each Wholesale
Lockbox and Collection Account Agreement by and between one or more Borrowers
and the Lender.
 
Section 1.2    Other Definitional Terms; Rules of Interpretation.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP.  All terms defined
in the UCC and not otherwise defined herein have the meanings assigned to them
in the UCC.  References to Articles, Sections, subsections, Exhibits, Schedules
and the like, are to Articles, Sections and subsections of, or Exhibits or
Schedules attached to, this Agreement unless otherwise expressly provided.  The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.  Unless the context in which used herein
otherwise clearly requires, “or” has the inclusive meaning represented by the
phrase “and/or”.  Defined terms include in the singular number the plural and in
the plural number the singular.  Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor.  Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.
 
 
ARTICLE II
 
AMOUNT AND TERMS OF THE CREDIT FACILITY
 
Section 2.1   Revolving Advances.  The Lender agrees, subject to the terms and
conditions of this Agreement, to make advances (“Revolving Advances”) to the
Borrowers from time to time from the date that all of the conditions set forth
in 4.1 are satisfied (the “Funding Date”) to and until (but not including) the
Termination Date in an amount not in excess of the Maximum Line Amount.  The
Lender shall have no obligation to make a Revolving Advance to the extent that
the amount of the requested Revolving Advance exceeds Availability.  The
Borrowers’ joint and several obligation to pay the Revolving Advances shall be
evidenced by the Revolving Note and shall be secured by the Collateral as
provided in Article III and the
 

- 13 -

--------------------------------------------------------------------------------



Mortgage.  Within the limits set forth in this Section 2.1, the Borrower may
borrow, prepay pursuant to Section 2.12, and reborrow.
 
Section 2.2   Procedures for Initiating Revolving Advances; the Loan Manager
Service.  Revolving Advances shall be initiated either (i) manually by the
Borrowers pursuant to the procedure set forth in this Section 2.2, or (ii) upon
Borrowers’ request and with the Lender’s consent, automatically by the Lender
through the Lender’s Loan Manager service, which credits Revolving Advances on
an ongoing basis to the Operating Account without the further request of the
Borrowers.  The Loan Manager service is a service that is offered by the Lender
to the Borrowers in the Lender’s sole discretion, and may be terminated by the
Lender at any time following reasonable notice to the Borrowers.  If the Lender
offers to make the Loan Manager service available to the Borrowers, and the
Borrowers agree to utilize the Loan Manager service, then the Borrowers hereby
authorize and direct the Lender, subject to Availability, to advance funds each
Business Day in an amount sufficient to restore the Ledger Balance of the
Operating Account to the Target Ledger Balance.  If the Loan Manager service is
terminated for any reason, by either the Borrowers or the Lender, then it is the
responsibility of the Borrowers after termination to initiate Revolving Advances
manually from time to time as the Borrowers deem appropriate.


The Borrowers shall comply with the following procedures in requesting Revolving
Advances:


(a)   Selection of Interest Rates for Revolving Advances.  During any period in
which the Borrowers are enrolled in the Loan Manager service, each Revolving
Advance may only be funded as a Floating Rate Advance.  During any period in
which the Borrowers are not enrolled in the Loan Manager service, then each
Revolving Advance may be funded as either a Floating Rate Advance or a LIBOR
Advance, as the Borrowers shall specify in a request delivered to the Lender
conforming to the requirements of Section 2.2(b).  Floating Rate Advances and
LIBOR Advances may be outstanding at the same time.  Each request for a LIBOR
Advance shall be in multiples of One Million Dollars ($1,000,000), with a
minimum request of at least One Million Dollars ($1,000,000).  LIBOR Advances
shall not be available during Default Periods.


(b)   Procedures for Requesting Revolving Advances.  If the Borrowers do not
utilize the Loan Manager service, the Borrowers shall request each Revolving
Advance so that the request is received by the Lender not later than the Cut-off
Time on the Business Day, as applicable, on which a Floating Rate Advance is to
be made or the Cut-off Time on the third Business Day preceding the Business Day
on which a LIBOR Advance is to be made.  Each request that conforms to the terms
of this Agreement shall be effective upon receipt by the Lender, shall be in
writing or by telephone or telecopy transmission, and shall be confirmed in
writing by the Borrowers if so requested by the Lender, by (i) an Officer of the
Borrowers, or (ii) a Person designated as the Borrowers’ agent by an Officer of
the Borrowers in a writing delivered to the Lender, or (iii) a Person whom the
Lender reasonably believes to be an Officer of the Borrowers or such a
designated agent, which confirmation shall specify whether the Advance shall be
a Floating Rate Advance or a LIBOR Advance and, with respect to any LIBOR
Advance, shall specify the principal amount of the LIBOR Advance and the
Interest Period applicable thereto.  The Borrower shall repay all Revolving
Advances even if the Lender does not receive such confirmation and even if the
Person requesting a Revolving Advance was not in

- 14 -

--------------------------------------------------------------------------------



fact authorized to do so.  Any request for a Revolving Advance, whether written
or telephonic, and whether initiated manually by the Borrowers or automatically
through the Borrowers’ utilization of the Lender’s Loan Manager service, shall
be deemed to be a representation by the Borrowers that all conditions set forth
in Article IV of this Agreement have been satisfied as of the time of the
request.


(c)   Protective Advances by the Lender.  The Lender may at any time initiate a
Revolving Advance in such amount as the Lender, in its sole discretion, deems
necessary to (i) protect its interest as secured party in any Collateral, (ii)
purchase Collateral for the Borrowers, or (iii) exercise any other rights
granted to it by the Borrowers under this Agreement.
 
(d)   Disbursement.  During any period in which the Borrowers are not enrolled
in the Loan Manager service, the Lender shall disburse the proceeds of the
requested Revolving Advance by crediting them to the Borrowers’ Operating
Account, unless the Lender and the Borrowers shall agree to another manner of
disbursement.  If the Borrowers are enrolled in the Lender’s Loan Manager
service, the Lender shall disburse the proceeds of each automated Revolving
Advance by crediting the Borrowers’ Operating Account.  The Lender may also
disburse the proceeds of any Revolving Advance that it may initiate under this
Section 2.2 by crediting them to the Operating Account or directly to any third
Person as the Lender may deem necessary.
 
Section 2.3   Letters of Credit.
 
(a)   Issuance of Letters of Credit.    The Lender agrees, subject to the terms
and conditions of this Agreement, issue, at any time after the Funding Date and
prior to the Termination Date, one or more irrevocable standby or documentary
letters of credit (each, a “Letter of Credit”) for the Borrowers’ account.  The
Lender will not issue any Letter of Credit if the face amount of the Letter of
Credit to be issued would exceed the lesser of (i) One Million Dollars
($1,000,000), or (ii) Availability.  Each Letter of Credit, if any, shall be
issued pursuant to a separate L/C Application made by the Borrower.  The terms
and conditions set forth in each such L/C Application shall supplement the terms
and conditions of the Standby Letter of Credit Agreement.
 
(b)    Expiry Date.  No Letter of Credit shall be issued with an expiry date
later than one (1) year from the date of issuance or the Maturity Date in effect
as of the date of issuance, whichever is earlier.
 
(c)   Conditions Precedent.  Any request for issuance of a Letter of Credit
shall be deemed to be a representation by the Borrowers that the conditions set
forth in Section 4.2 have been satisfied as of the date of the request.
 
(d)   Obligation of Reimbursement.  If a draft is submitted under a Letter of
Credit when the Borrowers are unable, because a Default Period exists or for any
other reason, to obtain a Revolving Advance to pay the Obligation of
Reimbursement, the Borrowers shall pay to the Lender on demand and in
immediately available funds, the amount of the Obligation of Reimbursement
together with interest, accrued from the date of the draft until payment in full
at the Default Rate.  Notwithstanding the Borrowers’ inability to obtain a
Revolving Advance for
 

- 15 -

--------------------------------------------------------------------------------



any reason, the Lender may, in its sole discretion, make a Revolving Advance in
an amount sufficient to discharge any outstanding Obligation of Reimbursement
and any accrued but unpaid interest and fees payable with respect to same.
 
Section 2.4   Special Account. If the Credit Facility is terminated for any
reason while any Letter of Credit is outstanding, the Borrowers shall thereupon
pay the Lender in immediately available funds for deposit in the Special Account
an amount equal to the L/C Amount plus any anticipated fees and costs.  If the
Borrowers fail to promptly make any such payment in the amount required
hereunder, then the Lender may make a Revolving Advance against the Credit
Facility in an amount sufficient to fulfill this obligation and deposit the
proceeds to the Special Account.  The Special Account shall be an interest
bearing account either maintained with the Lender or with a financial
institution acceptable to the Lender.  Any interest earned on amounts deposited
in the Special Account shall be credited to the Special Account.  The Lender may
apply amounts on deposit in the Special Account at any time or from time to time
to the Indebtedness in the Lender’s sole discretion.  The Borrowers may not
withdraw any amounts on deposit in the Special Account as long as the Lender
maintains a security interest therein.  The Lender agrees to transfer any
balance in the Special Account to the Borrowers when the Lender is required to
release its security interest in the Special Account under applicable law.
 
Section 2.5   Real Estate Advance.
 
(a)   The Lender agrees, subject to the terms and conditions of this Agreement,
to make a single advance to the Borrowers on the later of the Funding Date or
the date the condition in Section 4.1(dd) has been satisfied (the “Real Estate
Advance”) in the amount of One Million Two Hundred Fifty Thousand Dollars
($1,250,000).  The Borrowers’ joint and several obligation to pay the Real
Estate Advance shall be evidenced by the Real Estate Note and shall be secured
by the Collateral as provided in Article III and the Mortgage.


(b)   Upon fulfillment of the applicable conditions set forth in Article IV, the
Lender shall disburse the proceeds of the Real Estate Advance in the manner
specified in Section 2.2(d).
 
Section 2.6   Payment of Real Estate Note.  The outstanding principal balance of
the Real Estate Note shall be due and payable as follows:
 
(a)   In equal monthly installments of Ten Thousand Four Hundred Seventeen
Dollars ($10,417), beginning on either the first day of the month following the
making of the Real Estate Advance if made on or prior to the fifteenth (15th)
day of the month or the first day of the second month following the making of
the Real Estate Advance if made on or after the sixteenth (16th) of the month,
and on the 1st day of each month thereafter, with a final payment of the entire
unpaid principal balance of the Real Estate Note, and all unpaid interest
accrued thereon, due on January 1, 2018; and
 
(b)   If the Lender at any time obtains an appraisal of the Real Estate and the
appraisal shows the outstanding principal balance of the Real Estate Note to
exceed seventy five percent (75%) of the appraised “as is” market value of the
Real Estate, then the Borrowers shall, upon demand by the Lender, make
additional monthly principal payments in an amount equal to the amount of such
excess divided by twelve (12) months, or, in Lender’s discretion, immediately

- 16 -

--------------------------------------------------------------------------------



prepay the Real Estate Note in the amount of such excess, together, in each
case, with any prepayment fee owed pursuant to Section 2.8.


(c)   All prepayments of principal with respect to the Real Estate Note shall be
applied to the most remote principal installment or installments then unpaid.
 
(d)   Notwithstanding the foregoing, on the Termination Date, the Lender may, in
its sole discretion, declare the entire unpaid principal balance of the Real
Estate Note, and all unpaid interest accrued thereon, to be immediately due and
payable.
 
Section 2.7   Interest; Minimum Interest Charge; Default Interest Rate;
Application of Payments; Participations; Usury.
 
(a)   Interest.  Except as provided in Section 2.2, Section 2.7(c) and Section
2.7(f), the principal amount of each Advance shall bear interest at the Floating
Rate.
 
(b)   Minimum Interest Charge.  Notwithstanding any other terms of this
Agreement to the contrary, the Borrowers shall pay to the Lender interest of not
less than (i) Twenty Five Thousand Dollars ($25,000) per month during the first
Loan Year, (ii) Twenty Thousand Dollars ($20,000) per month during the second
Loan Year, and (iii) Fifteen Thousand Dollars ($15,000) per month during each
Loan Year thereafter (the “Minimum Interest Charge”) during the term of this
Agreement, and the Borrowers shall pay any deficiency between the Minimum
Interest Charge and the amount of interest otherwise calculated under Section
2.7(a) on the first day of each month and on the Termination Date.  When
calculating this deficiency, the Default Rate, if applicable, shall be
disregarded.  As used in this subsection (b), “Loan Year” means each one-year
period ending on an anniversary of the Funding Date.
 
(c)   Default Interest Rate.  At any time during any Default Period or following
the Termination Date, in the Lender’s sole discretion and without waiving any of
its other rights or remedies, the principal of the Notes shall bear interest at
the Default Rate or such lesser rate as the Lender may determine, effective as
of the first day of the month in which any Default Period begins through the
last day of such Default Period, or any shorter time period that the Lender may
determine.  The decision of the Lender to impose a rate that is less than the
Default Rate or to not impose the Default Rate for the entire duration of the
Default Period shall be made by Lender in its sole discretion and shall not be a
waiver of any of its other rights and remedies, including its right to
retroactively impose the full Default Rate for the entirety of any such Default
Period or following the Termination Date.
 
(d)   Application of Payments.  Payments received in the Lender’s general
account shall be applied to the Indebtedness as provided in Section 2.13, but
the amount of principal paid shall continue to accrue interest at the applicable
rate following application to the Indebtedness through the end of the Business
Day thereafter.  If the Borrowers have elected to use the Lender’s Ready Remit
service, then payments received by wire transfer directly into the Lender’s
general account shall be applied to the Indebtedness as provided in Section
2.10, but the amount of principal paid shall continue to accrue interest at the
applicable rate following application to the Indebtedness through the end of the
Business Day thereafter.

- 17 -

--------------------------------------------------------------------------------



(e)   Participations.  If any Person shall acquire a participation in the
Advances or the Obligation of Reimbursement, the Borrowers shall be obligated to
the Lender to pay the full amount of all interest calculated under this Section
2.7, along with all other fees, charges and other amounts due under this
Agreement, regardless if such Person elects to accept interest with respect to
its participation at a lower rate than that calculated under this Section 2.7,
or otherwise elects to accept less than its prorata share of such fees, charges
and other amounts due under this Agreement.
(f)   Usury.  In any event no rate change shall be put into effect which would
result in a rate greater than the highest rate permitted by
law.  Notwithstanding anything to the contrary contained in any Loan Document,
all agreements which either now are or which shall become agreements between the
Borrowers and the Lender are hereby limited so that in no contingency or event
whatsoever shall the total liability for payments in the nature of interest,
additional interest and other charges exceed the applicable limits imposed by
any applicable usury laws.  If any payments in the nature of interest,
additional interest and other charges made under any Loan Document are held to
be in excess of the limits imposed by any applicable usury laws, it is agreed
that any such amount held to be in excess shall be considered payment of
principal hereunder, and the indebtedness evidenced hereby shall be reduced by
such amount so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable usury laws, in compliance with the desires of the
Borrowers and the Lender.  This provision shall never be superseded or waived
and shall control every other provision of the Loan Documents and all agreements
between the Borrowers and the Lender, or their successors and assigns.
 
Section 2.8   Fees.
 
(a)   Origination Fee.  The Borrowers shall pay the Lender a fully earned and
non-refundable origination fee of Ninety Thousand Dollars ($90,000), due and
payable upon the execution of this Agreement.  
 
(b)   Unused Line Fee.  For the purposes of this Section 2.8, “Unused Amount”
means the Maximum Line Amount reduced by outstanding Revolving Advances.  The
Borrowers agree to pay to the Lender an unused line fee at the rate of two
tenths percent (.20%) per annum on the average daily Unused Amount from the date
of this Agreement to and including the Termination Date, due and payable monthly
in arrears on the first day of the month and on the Termination Date.
 
(c)   Collateral Exam Fees.  The Borrowers shall pay the Lender fees in
connection with any collateral exams, audits or inspections conducted by or on
behalf of the Lender of any Collateral or the Borrowers’ operations or business
at the rates established from time to time by the Lender as its collateral exam
fees (which fees are currently Nine Hundred Fifty Dollars ($950) per day per
collateral examiner), together with all actual out-of-pocket costs and expenses
incurred in conducting any such collateral examination or inspection.
 
(d)   Collateral Monitoring Service Fees.  The Borrowers shall pay the Lender
fees in connection with any service conducted by or on behalf of the Lender for
purposes of identifying ineligible Collateral, calculating the Borrowing Base,
and performing related collateral
 

- 18 -

--------------------------------------------------------------------------------



monitoring services at the rates established from time to time by the Lender
(which fees currently include an initial set-up fee of Seven Hundred Fifty
Dollars ($750) for each receivable aging  for each Borrower that is being
monitored, and a monthly fee of Ninety Dollars ($90) for each such aging),
together with any out-of-pocket costs and expenses incurred by Lender, which
fees shall be due and payable monthly in arrears on the first day of the month
and on the Termination Date.
 
(e)   Letter of Credit Fees.  The Borrowers shall pay to the Lender a fee with
respect to each Letter of Credit that has been issued, which shall be calculated
on a per diem basis at an annual rate equal to two percent (2.0%) of the
Aggregate Face Amount, from and including the date of issuance of the Letter of
Credit until the date that the Letter of Credit terminates or is returned to the
Lender, which fee shall be due and payable monthly in arrears on the first day
of each month and on the date that the Letter of Credit terminates or is
returned to the Lender; provided, however, effective as of the first day of the
month in which any Default Period begins through the last day of such Default
Period, or any shorter time period that the Lender may determine, in the
Lender’s sole discretion and without waiving any of its other rights and
remedies, such fee shall increase to five percent (5.0%) of the Aggregate Face
Amount.  The foregoing fee shall be in addition to any other fees, commissions
and charges imposed by Lender with respect to such Letter of Credit.
 
(f)   Letter of Credit Administrative Fees. The Borrowers shall pay all
administrative fees charged by Lender in connection with the honoring of drafts
under any Letter of Credit, amendments thereto, transfers thereof and all other
activity with respect to the Letters of Credit at the then – current rates
published by Lender for such services rendered on behalf of customers of Lender
generally.
 
(g)   Termination Fees. If (i) the Lender terminates the Credit Facility during
a Default Period, or if (ii) the Borrowers terminate the Credit Facility on a
date prior to the Maturity Date, then the Borrowers shall pay the Lender as
liquidated damages and not as a penalty a termination fee in an amount equal to
a percentage of the Maximum Line Amount calculated as follows:  (A) two percent
(2.0%) if the termination occurs on or before the first anniversary of the
Funding Date; (B) one percent (1.0%) if the termination occurs after the first
anniversary of the Funding Date, but on or before the second anniversary of the
Funding Date; and (C) one half percent (.5%) if the termination occurs after the
second anniversary of the Funding Date.
 
(h)   Prepayment Fees.  The Borrowers may prepay the principal amount of the
Real Estate Note at any time, whether voluntarily or by acceleration, subject to
the payment of fees as follows:  If the Real Estate Note is prepaid for any
reason, the Borrowers shall pay to the Lender a prepayment fee in an amount
equal to (i) two percent (2.0%) of the amount prepaid, if prepayment occurs on
or before the first anniversary of the Funding Date; (ii) one percent (1.0%) of
the amount prepaid, if prepayment occurs after the first anniversary of the
Funding Date but on or before the second anniversary of the Funding Date; and
(iii) one half percent (.50%) of the amount prepaid, if prepayment occurs after
the second anniversary of the Funding Date.
 
The Borrowers acknowledge that prepayment may result in Lender incurring
additional costs, expenses and/or liabilities, and that it is difficult to
ascertain the full extent of such costs,
 

- 19 -

--------------------------------------------------------------------------------



expenses and/or liabilities.  The Borrowers therefore agree to pay the
above-described prepayment fee and agree that said prepayment fee represents a
reasonable estimate of the prepayment costs, expenses and/or liabilities of the
Lender.
 
(i)   Contracted Funds Breakage Fees.  The Borrower may prepay the principal
amount of the Revolving Note at any time, whether voluntarily or by
acceleration, provided, however, that if the principal amount of any LIBOR
Advance is prepaid, the Borrower shall pay to the Lender immediately upon demand
a contracted funds breakage fee equal to the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Interest Period matures, calculated as follows for each such month:
 
 
(i)
Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the applicable Interest Period.



 
(ii)
Subtract from the amount determined in (i) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Interest Period at LIBOR in effect on the date of prepayment for
new loans made for such term in a principal amount equal to the amount prepaid.



 
(iii)
If the result obtained in (ii) for any month is greater than zero, discount that
difference by LIBOR used in (ii) above.



The Borrower acknowledges that a prepayment of the Revolving Note may result in
the Lender incurring additional costs, expenses or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses or
liabilities.  The Borrower therefore agrees to pay the above-described
contracted funds breakage fee and agrees that this fee represents a reasonable
estimate of the contracted funds breakage costs, and any expenses or liabilities
of the Lender.
 
(j)   Treasury Management Fees.  The Borrowers will pay service fees to the
Lender for treasury management services provided to them by the Lender pursuant
to the Master Agreement for Treasury Management services (the “Master Treasury
Agreement”) entered into among the Borrowers and the Lender, or, if a Master
Treasury Agreement has not been entered into, the Borrowers will pay service
fees for its use of the Loan Manager service, the Ready Remit service, or any
other service that the Lender may provide to the Borrowers under this Agreement
or any other agreement entered into by the parties, in the amount prescribed in
the Lender’s current service fee schedule.
 
(k)   Overadvance Fees.  The Borrowers shall pay an Overadvance fee in the
amount of One Thousand Dollars ($1,000) for each day during which an Overadvance
exists, regardless of how the Overadvance arises or whether or not the
Overadvance has been agreed to in advance by the Lender; provided, however, that
from the first day of any month during which any Default Rate commences or
exists at any time, the daily Overadvance charge (if an Overadvance exists)
shall be Two Thousand Dollars ($2,000).  The acceptance of payment of an
Overadvance fee by the Lender shall not be deemed to constitute either consent
to the Overadvance or the waiver of the resulting Event of Default, unless the
Lender specifically consents to the Overadvance in writing that waives the Event
of Default on whatever conditions the Lender deems appropriate.
 

- 20 -

--------------------------------------------------------------------------------



(l)   Other Fees and Charges.  The Lender may from time to time impose
additional fees and charges as consideration for Advances made in excess of
Availability or for other events that constitute an Event of Default or a
Default hereunder, including fees and charges for the administration of
Collateral by the Lender, and fees and charges for the late delivery of reports,
which may be assessed in the Lender’s sole discretion on either an hourly,
periodic, or flat fee basis, and in lieu of or in addition to imposing interest
at the Default Rate.
 
Section 2.9   Time for Interest Payments; Payment on Non-Business Days;
Computation of Interest and Fees.
 
(a)   Time For Interest Payments.  Accrued and unpaid interest shall be due and
payable on the first day of each month and on the Termination Date (each an
“Interest Payment Date”), or if any such day is not a Business Day, on the next
succeeding Business Day. Interest will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
advance to the Interest Payment Date.  If an Interest Payment Date is not a
Business Day, payment shall be made on the next succeeding Business Day. 
 
(b)   Payment on Non-Business Days.  Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the fees
hereunder, as the case may be.
 
(c)   Computation of Interest and Fees.  Interest accruing on the outstanding
principal balance of the Advances and fees hereunder outstanding from time to
time shall be computed on the basis of actual number of days elapsed in a year
of three hundred sixty (360) days.
 
Section 2.10   Lockbox; Collateral Account; Application of Payments.


(a)   Treasury Management Start Date.  With respect to each Borrower, until the
Treasury Management Start Date has occurred for such Borrower, such Borrower
shall continue to use its currently existing lockbox and treasury management
services with its current service providers; provided, that collections are
forwarded to the Lender for application to payment of the Indebtedness upon
terms and conditions acceptable to the Lender.  The Borrowers agree to cooperate
with the Lender to establish each Lockbox, the Collateral Account and other
depository accounts with the Lender, and, in any event, the Treasury Management
Start Date for each of MIS, Magnetech, Martell, HK, MPS, Ideal and 3D shall
occur by not later than  21, 2008.


(b)   Lockbox; Collateral Account; Ready RemitSMService.  Upon the occurrence of
the applicable Treasury Management Start Date and thereafter during the term
hereof, each Borrower shall instruct all account debtors to pay Accounts owed to
such Borrower as follows:


(i)   All payments by check shall be sent directly to the applicable Lockbox;
and


(ii)   All payments by wire transfer or ACH shall be sent to the Collateral
Account, unless the Lender and Borrowers have agreed that the Borrowers may use
the

- 21 -

--------------------------------------------------------------------------------



Lender’s Ready Remit service, in which case the Borrowers shall instruct account
debtors originating wire transfers for payment purposes to use the payment
identification code assigned by the Lender to the Borrowers, which will cause
such payments to be received directly into the Lender’s general account.


If, notwithstanding such instructions, the Borrowers receive any payments
directly, the Borrowers shall promptly deposit such payments directly into the
Collateral Account.  The Borrowers shall also deposit all other cash proceeds of
Collateral regardless of source or nature directly into the Collateral
Account.  Until so deposited, the Borrowers shall hold all such payments and
cash proceeds in trust for and as the property of the Lender shall not commingle
such property with any of its other funds or property.  All deposits in the
Collateral Account shall constitute proceeds of Collateral and shall not
constitute payment of the Indebtedness.


(c)   Application of Payments to the Borrowers’ Indebtedness.


(i)   Checks, ACH deposits and wire transfers to the Collateral Account shall be
processed in accordance with the terms of the Wholesale Lockbox and Collateral
Account Agreement, and the collected funds then transferred to the Lender’s
general account, where they will be applied to the Indebtedness on the Business
Day of receipt in the Lender’s general account.


(ii)   Wire transfers received in the Lender’s general account pursuant to the
Ready Remit service shall be applied to the Indebtedness on the Business Day of
receipt, if received no later than 12:30 p.m. Central Time, or the next Business
Day if received after 12:30 p.m. Central Time.  
 
Section 2.11   Maturity Date.  Unless terminated (i) by the Lender on the
Maturity Date or pursuant to Section 7.2 or (ii) by the Borrowers pursuant to
Section 2.12, the Credit Facility shall remain in effect until the Original
Maturity Date and, thereafter, shall automatically renew for successive one year
periods (the Original Maturity Date and each anniversary thereof which is at the
end of any one year period in which the Credit Facility has been automatically
renewed is herein referred to as a “Maturity Date”).
 
 
Section 2.12   Voluntary Prepayment; Termination of the Credit Facility by the
Borrowers. Except as otherwise provided herein, the Borrowers may prepay the
Advances in whole at any time or from time to time in part.  The Borrowers may
terminate the Credit Facility at any time if the (i) give the Lender at least
thirty (30) days advance written notice prior to the proposed Termination Date,
and (ii) pay the Lender applicable termination and prepayment fees and
contracted funds breakage fees in accordance with Sections 2.9(g), 2.9(h) and
2.9(i).  If the Borrowers terminate the Credit Facility, all Indebtedness shall
be immediately due and payable, and if the Borrowers give the Lender less than
the required thirty (30) days advance written notice, then the interest rate
applicable to borrowings evidenced by Revolving Note shall be the Default Rate
for the period of time commencing thirty (30) days prior to the proposed
Termination Date through the date that the Lender actually receives such written
notice. If the Borrowers do not wish the Lender to consider renewal of the
Credit Facility on the next Maturity Date, then the Borrowers shall give the
Lender at least thirty (30) days written notice prior to the Maturity Date that
it will not be requesting renewal. If the Borrowers fail to give the Lender such
 

- 22 -

--------------------------------------------------------------------------------



 
timely notice, then the interest rate applicable to borrowings evidenced by the
Revolving Note shall be the Default Rate for the period of time commencing
thirty (30) days prior to the Maturity Date through the date that the Lender
actually receives such written notice.
 
Section 2.13   Mandatory Prepayment.  Without notice or demand, unless the
Lender shall otherwise consent in a written agreement that sets forth the terms
and conditions which the Lender in its discretion may deem appropriate,
including, without limitation, the payment of an Overadvance fee, if an
Overadvance shall at any time exist with respect to the Credit Facility, then
the Borrowers shall (i) first, immediately prepay the Revolving Advances to the
extent necessary to eliminate such excess; and (ii) if prepayment in full of the
Revolving Advances is insufficient to eliminate such excess (due, for example,
to the L/C Amount), pay to the Lender in immediately available funds for deposit
in the Special Account an amount equal to the remaining excess.  Any voluntary
or mandatory payment received by the Lender under this Agreement may be applied
to the Indebtedness, in such order and in such amounts as the Lender in its sole
discretion may determine from time to time.
 
Section 2.14   Revolving Advances to Pay Indebtedness.  Notwithstanding the
terms of Section 2.1, the Lender may, in its discretion at any time or from time
to time, without the Borrowers’ request and even if the conditions set forth in
Section 4.2 would not be satisfied, make a Revolving Advance in an amount equal
to the portion of the Indebtedness from time to time due and payable.
 
Section 2.15   Use of Proceeds.  The Borrowers shall use the proceeds of the
initial Advances to repay outstanding indebtedness, if any, to MFB Financial and
to finance the acquisition of the stock of AMP, and thereafter the proceeds of
Advances and each Letter of Credit shall be used for ordinary working capital
purposes and other proper business purposes to the extent permitted hereunder.
 
Section 2.16   Liability Records.  The Lender may maintain from time to time, at
its discretion, records as to the Indebtedness.  All entries made on any such
record shall be presumed correct until the Borrowers establish the
contrary.  Upon the Lender’s demand, the Borrowers will admit and certify in
writing the exact principal balance of the Indebtedness that the Borrowers then
assert to be outstanding.  Any billing statement or accounting rendered by the
Lender shall be conclusive and fully binding on the Borrowers unless the
Borrowers give the Lender specific written notice of exception within thirty
(30) days after receipt.
 
 
ARTICLE III
 
SECURITY INTEREST; OCCUPANCY; SETOFF
 
Section 3.1   Grant of Security Interest. Each Borrower hereby pledges, assigns
and grants to the Lender, a lien and security interest (collectively referred to
as the “Security Interest”) in the Collateral, as security for the payment and
performance of: (a) all present and future Indebtedness of the Borrowers to the
Lender; (b) all obligations of the Borrowers and rights of the Lender under this
Agreement; and (c) all present and future obligations of each of the Borrowers
to the Lender of other kinds. Upon request by the Lender, each Borrower will
 

- 23 -

--------------------------------------------------------------------------------



grant to the Lender, a security interest in all commercial tort claims that such
Borrower may have against any Person.
 
Section 3.2   Notification of Account Debtors and Other Obligors.  The Lender
may at any time a Default Period then exists notify any account debtor or other
Person obligated to pay the amount due that such right to payment has been
assigned or transferred to the Lender for security and shall be paid directly to
the Lender.  The Borrowers will join in giving such notice if the Lender so
requests.  At any time after the Borrowers or the Lender gives such notice to an
account debtor or other obligor, the Lender may, but need not, in the Lender’s
name or in a Borrower’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
right to payment, or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other
obligor.  The Lender may, in the Lender’s name or in a Borrower’s name, as
such  Borrower’s agent and attorney-in-fact, notify the United States Postal
Service to change the address for delivery of such Borrower’s mail to any
address designated by the Lender, otherwise intercept such Borrower’s mail, and
receive, open and dispose of such Borrower’s mail, applying all Collateral as
permitted under this Agreement and holding all other mail for such Borrower’s
account or forwarding such mail to such Borrower’s last known address.
 
Section 3.3   Assignment of Insurance.  As additional security for the payment
and performance of the Indebtedness, each Borrower hereby assigns to the Lender
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of such Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and each Borrower hereby directs the issuer
of any such policy to pay all such monies directly to the Lender.  At any time,
whether or not a Default Period then exists, the Lender may (but need not), in
the Lender’s name or in a Borrower’s name, execute and deliver proof of claim,
receive all such monies, endorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy.  Any monies received as payment for any
loss under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to the Lender to be applied, at the option
of the Lender, either to the prepayment of the Indebtedness or shall be
disbursed to the Borrowers under staged payment terms reasonably satisfactory to
the Lender for application to the cost of repairs, replacements, or
restorations.  Any such repairs, replacements, or restorations shall be effected
with reasonable promptness and shall be of value at least equal to the value of
the items or property destroyed prior to such damage or destruction.
 
Section 3.4   Occupancy.  
 
(a)   Right to Possession Upon Default.  Each Borrower hereby irrevocably grants
to the Lender the right to take exclusive possession of the Premises at any time
during a Default Period without notice or consent.
 

- 24 -

--------------------------------------------------------------------------------



(b)   Lender’s Use of Premises.  The Lender may use the Premises only to hold,
process, manufacture, sell, use, store, liquidate, realize upon or otherwise
dispose of goods that are Collateral and for other purposes that the Lender may
in good faith deem to be related or incidental purposes.
 
(c)   Termination of Occupancy.  The Lender’s right to hold the Premises shall
cease and terminate upon the earlier of (i) payment in full and discharge of all
Indebtedness and termination of the Credit Facility, and (ii) final sale or
disposition of all goods constituting Collateral and delivery of all such goods
to purchasers.
 
(d)   No Obligation.  The Lender shall not be obligated to pay or account for
any rent or other compensation for the possession, occupancy or use of any of
the Premises; provided, however, that if the Lender does pay or account for any
rent or other compensation for the possession, occupancy or use of any of the
Premises, the Borrowers shall reimburse the Lender promptly for the full amount
thereof.  In addition, the Borrowers will pay, or reimburse the Lender for, all
taxes, fees, duties, imposts, charges and expenses at any time incurred by or
imposed upon the Lender by reason of the execution, delivery, existence,
recordation, performance or enforcement of this Agreement or the provisions of
this Section 3.4.
 
Section 3.5   License.  Without limiting the generality of any other Security
Document, each Borrower hereby grants to the Lender a non-exclusive, worldwide
and royalty-free license to use or otherwise exploit all Intellectual Property
Rights of such Borrower for the purpose of:  (a) completing the manufacture of
any in-process materials during any Default Period so that such materials become
saleable Inventory, all in accordance with the same quality standards previously
adopted by such Borrower for its own manufacturing and subject to such
Borrower’s reasonable exercise of quality control; and (b) selling, leasing or
otherwise disposing of any or all Collateral during any Default Period.
 
Section 3.6   Financing Statement.  Each Borrower authorizes the Lender to file
from time to time, such financing statements against collateral described as
“all personal property” or “all assets” or describing specific items of
collateral including commercial tort claims as the Lender deems necessary or
useful to perfect the Security Interest.  All financing statements filed before
the date hereof to perfect the Security Interest were authorized by the
Borrowers and are hereby re-authorized.  A carbon, photographic or other
reproduction of this Agreement or of any financing statements signed by a
Borrower is sufficient as a financing statement and may be filed as a financing
statement in any state to perfect the security interests granted hereby.  For
this purpose, the Borrowers represent and warrant that the information set forth
on Schedule 3.6 is true and correct.
 
Section 3.7   Setoff.  The Lender may at any time or from time to time, at its
sole discretion and without demand and without notice to anyone, setoff any
liability owed to a Borrower by the Lender, whether or not due, against any
Indebtedness, whether or not due.  In addition, each other Person holding a
participating interest in any Indebtedness shall have the right to appropriate
or setoff any deposit or other liability then owed by such Person to a Borrower,
whether or not due, and apply the same to the payment of said participating
interest, as fully as if such Person had lent directly to a Borrower the amount
of such participating interest.
 

- 25 -

--------------------------------------------------------------------------------



Section 3.8   Collateral. This Agreement does not contemplate a sale of
accounts, contract rights or chattel paper, and, as provided by law, the
Borrowers are entitled to any surplus and shall remain liable for any
deficiency. The Lender’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a bailee or other third Person,
exercises reasonable care in the selection of the bailee or other third Person,
and the Lender need not otherwise preserve, protect, insure or care for any
Collateral.  The Lender shall not be obligated to preserve any rights any
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.  The Lender has no obligation
to clean-up or otherwise prepare the Collateral for sale.  Each Borrower waives
any right it may have to require the Lender to pursue any third Person for any
of the Indebtedness.
 
 
ARTICLE IV
 
CONDITIONS OF LENDING
 
Section 4.1   Conditions Precedent to the Initial Advances and Letter of
Credit.  The Lender’s obligation to make the initial Advances or to issue any
Letters of Credit shall be subject to the condition precedent that the Lender
shall have received all of the following, each properly executed by the
appropriate party and in form and substance satisfactory to the Lender:
 
(a)   This Agreement.
 
(b)   The Notes.
 
(c)   A Standby Letter of Credit Agreement, and L/C Application for each Letter
of Credit that a Borrower wishes to have issued thereunder.
 
(d)   A true and correct copy of any and all leases pursuant to which a Borrower
is leasing the Premises, together with a landlord’s disclaimer and consent with
respect to each such lease.
 
(e)   A true and correct copy of any and all mortgages pursuant to which a
Borrower has mortgaged the Premises, together with a mortgagee’s disclaimer and
consent with respect to each such mortgage.
 
(f)   A true and correct copy of any and all agreements pursuant to which a
Borrower’s property is in the possession of any Person other than such Borrower,
together with, in the case of any goods held by such Person for resale, (i) a
consignee’s acknowledgment and waiver of Liens, (ii) UCC financing statements
sufficient to protect such Borrower’s and the Lender’s interests in such goods,
and (iii) UCC searches showing that no other secured party has filed a financing
statement against such Person and covering property similar to such Borrower’s
other than such Borrower, or if there exists any such secured party, evidence
that each such secured party has received notice from such Borrower and the
Lender sufficient to protect such Borrower’s and the Lender’s interests in such
Borrower’s goods from any claim by such secured party.
 

- 26 -

--------------------------------------------------------------------------------



(g)   An acknowledgment and waiver of Liens from each warehouse in which a
Borrower is storing Inventory.
 
(h)   A true and correct copy of any and all agreements pursuant to which a
Borrower’s property is in the possession of any Person other than such Borrower,
together with, (i) an acknowledgment and waiver of Liens from each subcontractor
who has possession of such Borrower’s goods from time to time, (ii) UCC
financing statements sufficient to protect such Borrower’s and the Lender’s
interests in such goods, and (iii) UCC searches showing that no other secured
party has filed a financing statement covering such Person’s property other than
such Borrower, or if there exists any such secured party, evidence that each
such secured party has received notice from such Borrower and the Lender
sufficient to protect such Borrower’s and the Lender’s interests in such
Borrower’s goods from any claim by such secured party.
 
(i)   A Wholesale Lockbox and Collection Account Agreement with respect to the
Borrowers.
 
(j)   An agreement with MFB Financial in respect of lockbox receipts of certain
Borrowers to be forwarded to the Lender from and after the Funding Date.
 
(k)   A Patent and Trademark Security Agreement from each applicable Borrower.
 
(l)   The Collateral Pledge Agreement of MISCOR, together with original
certificates evidencing its ownership interest in each of the other Borrowers,
to the extent applicable, together with stock powers duly executed in blank.
 
(m)   The Mortgage.
 
(n)   A Subordination Agreement from each of the initial Subordinated Creditors,
each acknowledged by the Borrowers.
 
(o)   Current searches of appropriate filing offices showing that (i) no Liens
have been filed and remain in effect against any Borrower except Permitted Liens
or Liens held by Persons who have agreed in writing that upon receipt of
proceeds of the initial Advances, they will satisfy, release or terminate such
Liens in a manner satisfactory to the Lender, and (ii) the Lender has duly filed
all financing statements necessary to perfect the Security Interest, to the
extent the Security Interest is capable of being perfected by filing.
 
(p)   A certificate of each Borrower’s Secretary or Assistant Secretary
certifying that attached to such certificate are (i) the resolutions of such
Borrower’s Directors and, if required, Owners, authorizing the execution,
delivery and performance of the Loan Documents, (ii) true, correct and complete
copies of such Borrower’s Constituent Documents, and (iii) examples of the
signatures of such Borrower’s Officers or agents authorized to execute and
deliver the Loan Documents and other instruments, agreements and certificates,
including Advance requests, on such Borrower’s behalf.
 
(q)   With respect to each Borrower, a current certificate issued by the Indiana
Secretary of State or similar state authority, certifying that the Borrower is
in compliance with all applicable organizational requirements of the state of
such Borrower’s organization.
 

- 27 -

--------------------------------------------------------------------------------



(r)   Evidence that each Borrower is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.
 
(s)   A certificate of an Officer of each Borrower confirming the
representations and warranties set forth in Article V.
 
(t)   An authorized individuals letter regarding those Persons authorized to
request Advances, confirm such requests, and sign collateral reports.
 
(u)   Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement and mortgagee
endorsement in the Lender’s favor and with all liability insurance naming the
Lender as an additional insured.
 
(v)   Promptly following the execution thereof by all parties, a fully executed
copy of that certain Stock Purchase Agreement made and entered into as of
January 7, 2008, by and among MISCOR , as Purchaser and the Shareholders of AMP,
Lawrence Mehlenbacher, Joseph Fearon, Thomas Coll, Richard Rizzieri, and Gary
Walsh.
 
(w)   Payment of the fees and commissions due under Section 2.8 through the date
of the initial Advance or Letter of Credit and expenses incurred by the Lender
through such date and required to be paid by the Borrowers under Section 8.5,
including all legal expenses incurred through the date of this Agreement.
 
(x)   Evidence that after making the initial Revolving Advance, satisfying all
obligations owed to MFB Financial, satisfying all trade payables older than
sixty (60) days from invoice date, book overdrafts and closing costs,
Availability shall be not less than either (i) Two Million Dollars ($2,000,000)
if the Real Estate Advance is made simultaneously with the initial Revolving
Advance or (ii) One Million Five Hundred Thousand Dollars if Real Estate Advance
is not made simultaneously with the initial Revolving Advance.
 
(y)   Evidence that the Borrowers’ Book Net Worth is at least Thirty Five
Million Dollars ($35,000,000) as of the Funding Date.
 
(z)   A Customer Identification Information form and such other forms and
verification as Lender may need to comply with the U.S.A. Patriot Act.
 
(aa)   with respect to the Real Estate (i) an appraisal ordered by the Lender or
its agent of said real property and all improvements thereon, conforming to
Uniform Standards of Professional Appraisal Practice and issued by a real estate
appraiser acceptable to the Lender, reflecting values acceptable to the Lender
in its discretion, (ii) an American Land Title Association policy of title
insurance, with such endorsements as the Lender may require, issued by an
insurer in such amounts as the Lender may require, insuring the Lender’s first
priority lien on said real estate, subject only to such exceptions as the Lender
in its discretion may approve, together with such evidence relating to the
payment of liens or potential liens as the Lender may require, and (iii) an
American Land Title Association survey certified to the Lender and to the title
company that is acceptable to the Lender.

- 28 -

--------------------------------------------------------------------------------



(bb)   with respect to the Real Estate (i) a current environmental site
assessment indicating that the real property is subject to no “recognized
environmental conditions”, as that term is defined by the American Society for
Testing and Materials, in its standards for environmental due diligence, and is
not in need of remedial action to avoid subjecting its owner to any present or
future liability or contingent liability with respect to the release of toxic or
hazardous wastes or substances.
 
(cc)   with respect to the Real Estate (i) a flood hazard determination form,
confirming whether or not the parcel is in a flood hazard area and whether or
not flood insurance must be obtained, and, if the real estate is located in a
flood hazard area, (ii) a policy of flood insurance.
 
(dd)   with respect to the making of the Real Estate Advance only, either (i) a
copy of a “closure letter” from the appropriate environmental agency or
authority of the State of Alabama with regard to the removal of certain fuel
storage tanks formerly on the Real Estate, or (ii) evidence of the Borrowers’
purchase of environmental insurance satisfactory to the Lender in its discretion
with respect to the Real Estate covering potential liabilities with regard to
such tanks and their removal; provided, however, that notwithstanding the
Lender’s willingness to make the Real Estate Advance based on receipt of such
policy, in the event the Borrowers have not obtained the “closure letter”
referred to above by January 31, 2009, an Event of Default shall be deemed to
have occurred.
 
(ee)   with respect to the Real Estate, copies of management services and
maintenance contracts, fire, health and safety reports, certificates of
occupancy, leases and rent rolls, and such other information relating to the
real estate and the improvements thereon that the Lender in its discretion deems
necessary.
 
(ff)   Such other documents as the Lender in its sole discretion may require.
 
Section 4.2   Conditions Precedent to All Advances and Letters of Credit.  The
Lender’s obligation to make each Advance or to issue any Letter of Credit shall
be subject to the further conditions precedent that:
 
(a)   the representations and warranties contained in Article V are correct on
and as of the date of such Advance or issuance of a Letter of Credit as though
made on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date; and
 
(b)   no event has occurred and is continuing, or would result from such Advance
or issuance of a Letter of Credit which constitutes a Default or an Event of
Default.
 
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower (as to such Borrower) represents and warrants to the Lender as
follows:
 
Section 5.1   Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number.  Each Borrower is a corporation or a limited liability
company, duly organized, validly
 

- 29 -

--------------------------------------------------------------------------------



existing and in good standing under the laws of the State of Indiana and each
Borrower is duly licensed or qualified to transact business in all jurisdictions
where the character of the property owned or leased or the nature of the
business transacted by it makes such licensing or qualification necessary.  The
Borrower has all requisite power and authority to conduct its business, to own
its properties and to execute and deliver, and to perform all of its obligations
under, the Loan Documents.  During its existence, the Borrower has done business
solely under the names set forth in Schedule 5.1.  The Borrower’s chief
executive office and principal place of business is located at the address set
forth in Schedule 5.1, and all of the Borrower’s records relating to its
business or the Collateral are kept at that location.  All Inventory and
Equipment is located at that location or at one of the other locations listed in
Schedule 5.1.  The Borrower’s federal employer identification number and
organization identification number are correctly set forth in Schedule 3.6.
 
Section 5.2   Capitalization.  Schedule 5.2 constitutes a correct and complete
list of all ownership interests of the Borrower and rights to acquire ownership
interests including the record holder, number of interests and percentage
interests on a fully diluted basis, and an organizational chart showing the
ownership structure of all Subsidiaries of the Borrower.
 
Section 5.3   Authorization of Borrowing; No Conflict as to Law or
Agreements.  The execution, delivery and performance by the Borrower of the Loan
Documents and the borrowings from time to time hereunder have been duly
authorized by all necessary corporate or company action, as applicable, and do
not and will not (i) require any consent or approval of the Borrower’s Owners;
(ii) require any authorization, consent or approval by, or registration,
declaration or filing with, or notice to, any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any third party, except such authorization, consent, approval, registration,
declaration, filing or notice as has been obtained, accomplished or given prior
to the date hereof; (iii) violate any provision of any law, rule or regulation
(including Regulation X of the Board of Governors of the Federal Reserve System)
or of any order, writ, injunction or decree presently in effect having
applicability to the Borrower or of the Borrower’s Constituent Documents;
(iv) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other material agreement, lease or instrument to
which the Borrower is a party or by which it or its properties may be bound or
affected; or (v) result in, or require, the creation or imposition of any Lien
(other than the Security Interest) upon or with respect to any of the properties
now owned or hereafter acquired by the Borrower.
 
Section 5.4   Legal Agreements.  This Agreement constitutes and, upon due
execution by the Borrower, the other Loan Documents to which the Borrower is a
party will constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms.
 
Section 5.5   Subsidiaries.  Except as set forth in Schedule 5.5 hereto, the
Borrower has no Subsidiaries.
 
Section 5.6   Financial Condition; No Adverse Change.  The Borrower has
furnished to the Lender its audited financial statements of MISCOR for its
fiscal year ended December 31, 2006, and unaudited financial statements for the
fiscal-year-to-date period ended December 31, 2007, and those statements fairly
present the Borrower’s financial condition on the dates thereof
 

- 30 -

--------------------------------------------------------------------------------



and the results of its operations and cash flows for the periods then ended and
were prepared in accordance with generally accepted accounting
principals.  Since the date of the most recent financial statements, there has
been no change in the Borrower’s business, properties or condition (financial or
otherwise) which has had a Material Adverse Effect.
 
Section 5.7   Litigation.  There are no actions, suits or proceedings pending
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Affiliates or the properties of the Borrower or any of its Affiliates
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which, if determined adversely to the
Borrower or any of its Affiliates, would have a Material Adverse Effect on the
financial condition, properties or operations of the Borrower or any of its
Affiliates.
 
Section 5.8   Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
 
Section 5.9   Taxes.  The Borrower and its Affiliates have paid or caused to be
paid to the proper authorities when due all federal, state and local taxes
required to be withheld by each of them.  The Borrower and its Affiliates have
filed all federal, state and local tax returns which to the knowledge of the
Officers of the Borrower or any Affiliate, as the case may be, are required to
be filed, and the Borrower and its Affiliates have paid or caused to be paid to
the respective taxing authorities all taxes as shown on said returns or on any
assessment received by any of them to the extent such taxes have become due.
 
Section 5.10   Titles and Liens.  The Borrower has good and absolute title to
all Collateral free and clear of all Liens other than Permitted Liens.  No
financing statement naming the Borrower as debtor is on file in any office
except to perfect only Permitted Liens.
 
Section 5.11   Intellectual Property Rights.
 
(a)   Owned Intellectual Property.  Schedule 5.11 is a complete list of all
patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which the Borrower is the owner of record (the
“Owned Intellectual Property”).  Except as disclosed on Schedule 5.11, (i) the
Borrower owns the Owned Intellectual Property free and clear of all restrictions
(including covenants not to sue a third party), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than the Borrower owns or has been granted any right in the Owned
Intellectual Property, (iii) all Owned Intellectual Property is valid,
subsisting and enforceable and (iv) the Borrower has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property.
 
(b)   Intentionally Left Blank.  
 
(c)   Intellectual Property Rights Licensed from Others.  Schedule 5.11 is a
complete list of all agreements under which the Borrower has licensed
Intellectual Property Rights from
 

- 31 -

--------------------------------------------------------------------------------



another Person (“Licensed Intellectual Property”) other than readily available,
non-negotiated licenses of computer software and other intellectual property
used solely for performing accounting, word processing and similar
administrative tasks (“Off-the-shelf Software”) and a summary of any ongoing
payments the Borrower is obligated to make with respect thereto.  Except as
disclosed on Schedule 5.11 and in written agreements, copies of which have been
given to the Lender, the Borrower’s licenses to use the Licensed Intellectual
Property are free and clear of all restrictions, Liens, court orders,
injunctions, decrees, or writs, whether by written agreement or
otherwise.  Except as disclosed on Schedule 5.11, the Borrower is not obligated
or under any liability whatsoever to make any payments of a material nature by
way of royalties, fees or otherwise to any owner of, licensor of, or other
claimant to, any Intellectual Property Rights.
 
(d)   Other Intellectual Property Needed for Business.  Except for Off-the-shelf
Software and as disclosed on Schedule 5.11, the Owned Intellectual Property and
the Licensed Intellectual Property constitute all Intellectual Property Rights
used or necessary to conduct the Borrower’s business as it is presently
conducted or as the Borrower reasonably foresees conducting it.
 
(e)   Infringement.  Except as disclosed on Schedule 5.11, the Borrower has no
knowledge of, and has not received any written claim or notice alleging, any
Infringement of another Person’s Intellectual Property Rights (including any
written claim that the Borrower must license or refrain from using the
Intellectual Property Rights of any third party) nor, to the Borrower’s
knowledge, is there any threatened claim or any reasonable basis for any such
claim.
 
Section 5.12   Plans.  Except as disclosed to the Lender in writing prior to the
date hereof, neither the Borrower nor any ERISA Affiliate (i) maintains or has
maintained any Pension Plan, (ii) contributes or has contributed to any
Multiemployer Plan or (iii) provides or has provided post-retirement medical or
insurance benefits with respect to employees or former employees (other than
benefits required under Section 601 of ERISA, Section 4980B of the IRC or
applicable state law).  Neither the Borrower nor any ERISA Affiliate has
received any notice or has any knowledge to the effect that it is not in full
compliance with any of the requirements of ERISA, the IRC or applicable state
law with respect to any Plan.  No Reportable Event exists in connection with any
Pension Plan.  Each Plan which is intended to qualify under the IRC is so
qualified, and no fact or circumstance exists which may have an adverse effect
on the Plan’s tax-qualified status.  Neither the Borrower nor any ERISA
Affiliate has (i) any accumulated funding deficiency (as defined in Section 302
of ERISA and Section 412 of the IRC) under any Plan, whether or not waived,
(ii) any liability under Section 4201 or 4243 of ERISA for any withdrawal,
partial withdrawal, reorganization or other event under any Multiemployer Plan
or (iii) any liability or knowledge of any facts or circumstances which could
result in any liability to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than routine claims for benefits under the
Plan).
 
Section 5.13   Default.  The Borrower is in compliance with all provisions of
all agreements, instruments, decrees and orders to which it is a party or by
which it or its property is bound or affected, the breach or default of which
could have a Material Adverse Effect.
 

- 32 -

--------------------------------------------------------------------------------



Section 5.14   Environmental Matters.
 
(a)   Presence of Hazardous Substances.  Except as disclosed on Schedule 5.14,
there are not present in, on or under the Premises any Hazardous Substances in
such form or quantity as to create any material liability or obligation for
either the Borrower or the Lender under the common law of any jurisdiction or
under any Environmental Law, and no Hazardous Substances have ever been stored,
buried, spilled, leaked, discharged, emitted or released in, on or under the
Premises in such a way as to create any such material liability.
 
(b)   Disposal of Hazardous Substances.  Except as disclosed on Schedule 5.14,
the Borrower has not disposed of Hazardous Substances in such a manner as to
create any material liability under any Environmental Law.
 
(c)   Claims.  Except as disclosed on Schedule 5.14, there have not existed in
the past, nor are there any threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to the Premises or the Borrower, alleging material liability
under, violation of, or noncompliance with any Environmental Law or any license,
permit or other authorization issued pursuant thereto.  
 
(d)   Compliance with Environmental Law.  Except as disclosed on Schedule 5.14,
the Borrower’s businesses are and have in the past always been conducted in
accordance with all Environmental Laws and all licenses, permits and other
authorizations required pursuant to any Environmental Law and necessary for the
lawful and efficient operation of such businesses are in the Borrower’s
possession and are in full force and effect, nor has Borrower been denied
insurance on grounds related to potential environmental liability.  No permit
required under any Environmental Law is scheduled to expire within 12 months and
there is no threat that any such permit will be withdrawn, terminated, limited
or materially changed.
 
(e)   Lists.  Except as disclosed on Schedule 5.14, the Premises are not and
never have been listed on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System or any
similar federal, state or local list, schedule, log, inventory or database.
 
(f)   Environmental Reports.  The Borrower has delivered to the Lender all
environmental assessments, audits, reports, permits, licenses and other
documents describing or relating in any way to the Premises or Borrower’s
businesses.
 
Section 5.15   Submissions to Lender.  All financial and other information
provided to the Lender by or on behalf of the Borrower in connection with the
Borrower’s request for the credit facilities contemplated hereby (i) is true and
correct in all material respects, (ii) does not omit any material fact necessary
to make such information not misleading and, (iii) as to projections, valuations
or proforma financial statements, presents a good faith opinion as to such
projections, valuations and proforma condition and results.
 
Section 5.16   Financing Statements.  The Borrower has authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
the other security interests created in the Borrower’s Collateral by the
Security Documents.  When such financing statements are filed in the offices
noted therein, the Lender will have a valid and perfected
 

- 33 -

--------------------------------------------------------------------------------



security interest in all Collateral which is capable of being perfected by
filing financing statements.  None of the Collateral is or will become a fixture
on real estate, unless a sufficient fixture filing is in effect with respect
thereto.
 
Section 5.17   Rights to Payment.  Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in the Borrower’s records pertaining thereto as being obligated to
pay such obligation.
 
Section 5.18   Financial Solvency.  Both before and after giving effect to all
of the transactions contemplated in the Loan Documents, none of the Borrowers:
 
(a)   Was or will be insolvent, as that term is used and defined in Section
101(32) of the United States Bankruptcy Code and Section 2 of the Uniform
Fraudulent Transfer Act;
 
(b)   Has unreasonably small capital or is engaged or about to engage in a
business or a transaction for which any remaining assets of such Borrowers are
unreasonably small;
 
(c)   By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to, nor believes that it will, incur debts beyond its
ability to pay them as they mature;
 
(d)   By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and
 
(e)   At this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the best knowledge of such Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.
 
 
ARTICLE VI

 
COVENANTS
 
So long as the Indebtedness shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrowers will comply with the following requirements,
unless the Lender shall otherwise consent in writing:
 
Section 6.1   Reporting Requirements.  The Borrowers will deliver, or cause to
be delivered, to the Lender (or its designated agent) each of the following,
which shall be in form and detail acceptable to the Lender:
 
(a)   Annual Financial Statements.  As soon as available, and in any event
within ninety (90) days after the end of each fiscal year of the Borrowers, the
Borrowers’ audited financial statements with the unqualified opinion of
independent certified public accountants
 

- 34 -

--------------------------------------------------------------------------------



selected by the Borrowers and acceptable to the Lender, which annual financial
statements shall include the Borrowers’ balance sheet as at the end of such
fiscal year and the related statements of the Borrowers’ income, retained
earnings and cash flows for the fiscal year then ended, prepared on a
consolidating and consolidated basis all in reasonable detail and prepared in
accordance with GAAP, together with (i) copies of all management letters
prepared by such accountants; (ii) a report signed by such accountants stating
that in making the investigations necessary for said opinion they obtained no
knowledge, except as specifically stated, of any Default or Event of Default and
all relevant facts in reasonable detail to evidence, and the computations as to,
whether or not the Borrowers are in compliance with the Financial Covenants; and
(iii) a certificate signed by the Officer who is the Borrowers’ chief financial
officer substantially in the form of Exhibit C hereto stating that such
financial statements have been prepared in accordance with GAAP, fairly
represent the Borrowers’ financial position and the results of operations, and
whether or not such Officer has knowledge of the occurrence of any Default or
Event of Default and, if so, stating in reasonable detail the facts with respect
thereto.
 
(b)   Monthly Financial Statements.  As soon as available and in any event
within thirty (30) days after the end of each month, the unaudited/internal
balance sheet and statements of income and retained earnings of the Borrowers as
at the end of and for such month and for the year-to-date period then ended,
prepared, if the Lender so requests, on a consolidating and consolidated basis,
in reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, all prepared in accordance
with GAAP, subject to year-end audit adjustments and which fairly represent the
Borrowers’ financial position and the results of operations; and accompanied by
a certificate signed by the Officer who is the Borrowers’ chief financial
officer, substantially in the form of Exhibit C hereto stating (i) that such
financial statements have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly represent the Borrowers’ financial
position and the results of its operations, (ii) whether or not such Officer has
knowledge of the occurrence of any Default or Event of Default not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto, and (iii) all relevant facts in reasonable detail to evidence,
and the computations as to, whether or not the Borrowers are in compliance with
the Financial Covenants.
 
(c)   Collateral Reports.  Within fifteen (15) days after the end of each month
or more frequently if the Lender so requires, agings of each Borrower’s accounts
receivable and accounts payable, a detailed inventory report, and a calculation
of each Borrower’s Accounts, Eligible Accounts, Inventory and Eligible Inventory
as at the end of such month or shorter time period.
 
(d)   Projections.  No later than fifteen (15) days prior to the last day of
each fiscal year, the Borrowers’ projected balance sheets, income statements,
statements of cash flow and projected Availability for each month of the
succeeding fiscal year, each in reasonable detail.  Such items will be certified
by the Borrowers’ chief financial officer as being the most accurate projections
available and identical to the projections used by the Borrowers for internal
planning purposes and be delivered with a statement of underlying assumptions
and such supporting schedules and information as the Lender may in its
discretion require.
 

- 35 -

--------------------------------------------------------------------------------



(e)   Supplemental Reports.  Weekly, or more frequently if the Lender so
requires, the Borrowers will deliver to the Lender the “daily collateral
reports,” including receivables schedules and collection reports, and if so
requested by the Lender from time to time, copies of invoices to account debtors
in excess of amounts determined by the Lender from time to time, and signed and
dated shipment documents and delivery receipts for goods sold to said account
debtors.
 
(f)   Litigation.  Immediately after commencement thereof, notice in writing of
all litigation or of any adversarial proceedings before a governmental or
regulatory agency affecting the Borrower (i) that is of the type described in
Section 5.14(c) or (ii) which seek a monetary recovery against the Borrower in
excess of One Hundred Thousand Dollars ($100,000).
 
(g)   Defaults.  When any Officer of the Borrowers becomes aware of the probable
occurrence of any Default or Event of Default, and no later than three (3) days
after such Officer becomes aware of such Default or Event of Default, notice of
such occurrence, together with a detailed statement by a responsible Officer of
the Borrowers of the steps being taken by the Borrowers to cure the effect
thereof.
 
(h)   Plans.  As soon as possible, and in any event within thirty (30) days
after any Borrower knows or has reason to know that any Reportable Event with
respect to any Pension Plan has occurred, a statement signed by the Officer who
is the Borrowers’ chief financial officer setting forth details as to such
Reportable Event and the action which the Borrowers propose to take with respect
thereto, together with a copy of the notice of such Reportable Event to the
Pension Benefit Guaranty Corporation.  As soon as possible, and in any event
within ten (10) days after any Borrower fails to make any quarterly contribution
required with respect to any Pension Plan under Section 412(m) of the IRC, the
Borrowers will deliver to the Lender a statement signed by the Officer who is
the Borrowers’ chief financial officer setting forth details as to such failure
and the action which the Borrowers propose to take with respect thereto,
together with a copy of any notice of such failure required to be provided to
the Pension Benefit Guaranty Corporation.  As soon as possible, and in any event
within ten (10) days after any Borrower knows or has reason to know that it has
or is reasonably expected to have any liability under Sections 4201 or 4243 of
ERISA for any withdrawal, partial withdrawal, reorganization or other event
under any Multiemployer Plan, the Borrowers will deliver to the Lender a
statement of the Borrowers’ chief financial officer setting forth details as to
such liability and the action which the Borrowers propose to take with respect
thereto.
 
(i)   Disputes.  Promptly upon knowledge thereof, notice of (i) any disputes or
claims by any Borrower’s customers either made outside the ordinary course of
business, in each case exceeding Twenty Thousand Dollars ($20,000) individually,
or exceeding Thirty Thousand Dollars ($30,000) in the aggregate during any
fiscal year; (ii) credit memos; and (iii) any goods returned to or recovered by
a Borrower.
 
(j)   Officers and Directors.  Promptly upon knowledge thereof, notice any
change in the persons constituting the Borrowers’ Officers and Directors.
 

- 36 -

--------------------------------------------------------------------------------



(k)   Collateral.  Promptly upon knowledge thereof, notice of any loss of or
material damage to any Collateral or of any substantial adverse change in any
Collateral or the prospect of payment thereof.
 
(l)   Commercial Tort Claims.  Promptly upon knowledge thereof, notice of any
commercial tort claims it may bring against any Person, including the name and
address of each defendant, a summary of the facts, an estimate of the Borrowers’
damages, copies of any complaint or demand letter submitted by a Borrower, and
such other information as the Lender may request.
 
(m)   Intellectual Property.
 
(i)   Thirty (30) days prior written notice of its intent to acquire material
Intellectual Property Rights; except for transfers permitted under Section 6.17,
the Borrowers will give the Lender thirty (30) days prior written notice of its
intent to dispose of material Intellectual Property Rights and upon request
shall provide the Lender with copies of all proposed documents and agreements
concerning such rights.
 
(ii)   Promptly upon knowledge thereof, notice of (A) any Infringement of its
Intellectual Property Rights by others, (B) claims that a Borrower is Infringing
another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of its Intellectual Property
Rights.
 
(iii)   Promptly upon receipt, copies of all registrations and filings with
respect to its Intellectual Property Rights.
 
(n)   Reports to Owners.  Promptly upon their distribution, copies of all
financial statements, reports and proxy statements which the Borrowers shall
have sent to their Owners.
 
(o)   SEC Filings.  Promptly after the sending or filing thereof, copies of all
regular and periodic reports which the Borrowers shall file with the Securities
and Exchange Commission or any national securities exchange.
 
(p)   Tax Returns of Borrowers.  As soon as possible, and in any event no later
than five (5) days after they are due to be filed, copies of the state and
federal income tax returns and all schedules thereto of Borrowers.
 
(r)   Violations of Law.  Promptly upon knowledge thereof, notice of any
Borrower’s violation of any law, rule or regulation, the non-compliance with
which could have a Material Adverse Effect on the Borrowers.
 
(s)   Other Reports.  From time to time, with reasonable promptness, any and all
receivables schedules, inventory reports, collection reports, deposit records,
equipment schedules, copies of invoices to account debtors, shipment documents
and delivery receipts for goods sold, and such other material, reports, records
or information as the Lender may request.
 

- 37 -

--------------------------------------------------------------------------------



Section 6.2   Financial Covenants.
 
(a)   Minimum Book Net Worth.  The Borrower will maintain, as of each date
described below during the term hereof, its Book Net Worth at an amount not less
than the amount set forth below opposite such date:
 
Date
Minimum Book Net Worth

December 31, 2007

Book Net Worth as of prior December 31 minus $2,300,000
   

December 31, 2008, and each December 31 thereafter

Book Net Worth as of prior December 31 plus $1,000,000

 
(b)   Minimum Net Income.  The Borrower will achieve during each fiscal
year-to-date period ending during the periods described below, Net Income of not
less than the amount set forth opposite such period (numbers appearing between
“< >” are negative):
 
Period
Minimum Net Income

Fiscal year ending December 31, 2007

<$2,300,000>

Fiscal year ending December 31, 2008, and each fiscal year thereafter


$1,000,000


 
(c)   Capital Expenditures.  The Borrowers will not incur or contract to incur
Capital Expenditures of more than One Million Five Hundred Thousand Dollars
($1,500,000) in the aggregate during any fiscal year during the term hereof,
with no more than Five Hundred Thousand Dollars ($500,000) to be paid from the
Borrowers’ working capital in any fiscal year.
 
(d)   Debt Service Coverage Ratio.  The Borrowers will maintain a Debt Service
Coverage ratio of not less than (i) 1.0 to 1.0 as of the end of each fiscal
quarter for the fiscal year-to-date period then ended, (ii) 1.1 to 1.0 as of
each fiscal year end for the fiscal year then ended.
 
 
Section 6.3   Permitted Liens; Financing Statements.
 
(a)   No Borrower will create, incur or suffer to exist any Lien upon or of any
of its assets, now owned or hereafter acquired, to secure any indebtedness;
excluding, however, from the operation of the foregoing, the following (each a
“Permitted Lien”; collectively, “Permitted Liens”):
 
(i)   In the case of any Borrower’s property which is not Collateral, covenants,
restrictions, rights, easements and minor irregularities in title which do not
materially interfere with such Borrower’s business or operations as presently
conducted;
 
(ii)   Liens in existence on the date hereof and listed in Schedule 6.3 hereto,
securing indebtedness for borrowed money permitted under Section 6.4;
 

- 38 -

--------------------------------------------------------------------------------



(iii)   The Security Interest and Liens created by the Security Documents; and
 
(iv)   Purchase money Liens relating to the acquisition of machinery and
equipment of such Borrower not exceeding the lesser of cost or fair market value
thereof and so long as no Default Period is then in existence and none would
exist immediately after such acquisition.
 
(b)   No Borrower will amend any financing statements in favor of the Lender
except as permitted by law.
 
Section 6.4   Indebtedness.  No Borrower will incur, create, assume or permit to
exist any indebtedness or liability on account of deposits or advances or any
indebtedness for borrowed money or letters of credit issued on such Borrower’s
behalf, or any other indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations, except:
 
(a)   Any existing or future Indebtedness or any other obligations of such
Borrower to the Lender;
 
(b)   Any indebtedness of such Borrower in existence on the date hereof and
listed in Schedule 6.4 hereto;
 
(c)   Any indebtedness relating to Permitted Liens; and
 
(d)   Any indebtedness incurred in connection with an acquisition by such
Borrower in accordance with the provisions of Section 6.6(e).
 
Section 6.5   Guaranties.  No Borrower will assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:
 
(a)   The endorsement of negotiable instruments by such Borrower for deposit or
collection or similar transactions in the ordinary course of business; and
 
(b)   Guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 6.4 hereto.
 
Section 6.6   Investments and Subsidiaries.  No Borrower will make or permit to
exist any loans or advances to, or make any investment or acquire any interest
whatsoever in, any other Person or Affiliate, including any partnership or joint
venture, nor purchase or hold beneficially any stock or other securities or
evidence of indebtedness of any other Person or Affiliate, except:
 
(a)   Investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
 

- 39 -

--------------------------------------------------------------------------------



one year or less issued by members of the Federal Reserve System having deposits
in excess of One Hundred Million Dollars ($100,000,000) (which certificates of
deposit or bankers’ acceptances are fully insured by the Federal Deposit
Insurance Corporation);
 
(b)   Travel advances or loans to such Borrower’s Officers and employees not
exceeding at any one time an aggregate of Fifty Thousand Dollars ($50,000);
 
(c)   Prepaid rent not exceeding one month or security deposits;
 
(d)   Current investments in the Subsidiaries in existence on the date hereof
and listed in Schedule 5.5 hereto; and
 
(e)            Acquisitions of all or substantially all of the equity interests
or assets of another Person or its business in compliance with the limitations
set forth in Section 6.20, provided the financing for such acquisitions is
provided by third parties on either an unsecured basis or secured only by the
assets of the Person or business being acquired, and no funds of any Borrower
(other than the proceeds of such third party financing) are used in any
acquisition or for the funding of any such new subsidiary’s or business unit’s
working capital needs without the prior written consent of the Lender.
 
Section 6.7   Dividends and Distributions.  MISCOR will not declare or pay any
dividends (other than dividends payable solely in stock of MISCOR) on any class
of its stock or make any payment on account of the purchase, redemption or other
retirement of any shares of such stock or make any distribution in respect
thereof, either directly or indirectly.  
 
Section 6.8   Intentionally Left Blank.
 
Section 6.9   Books and Records; Collateral Examination, Inspection and
Appraisals.
 
(a)   The Borrowers will keep accurate books of record and account for itself
pertaining to the Collateral and pertaining to the Borrowers’ business and
financial condition and such other matters as the Lender may from time to time
request in which true and complete entries will be made in accordance with GAAP
and, upon the Lender’s request, will permit any officer, employee, attorney,
accountant or other agent of the Lender to audit, review, make extracts from or
copy any and all company and financial books and records of the Borrowers at all
times during ordinary business hours, to send and discuss with account debtors
and other obligors requests for verification of amounts owed to the Borrowers,
and to discuss the Borrowers’ affairs with any of its Directors, Officers,
employees or agents.
 
(b)   The Borrowers hereby irrevocably authorize all accountants and third
parties to disclose and deliver to the Lender or its designated agent, at the
Borrowers’ expense, all financial information, books and records, work papers,
management reports and other information in their possession regarding the
Borrowers.  
 
(c)   The Borrowers will permit the Lender or its employees, accountants,
attorneys or agents, to examine and inspect any Collateral or any other property
of the Borrowers at any time during ordinary business hours.
 

- 40 -

--------------------------------------------------------------------------------



(d)   The Lender may also, from time to time so long as no Default Period then
exists, no more than one time each calendar year, obtain at the Borrowers’
expense an appraisal of  the Collateral and of the Real Estate by an appraiser
acceptable to the Lender in its sole discretion.  Unless an Event of Default has
occurred and is continuing, in which event the Lender may obtain such appraisals
as it deems necessary, new appraisals are typically obtained prior to the
extension of the maturity date of the Credit Facility, prior to advancing any
additional funds based on the value of the appraised assets and to ascertain the
impact of changes in market conditions; provided; however, that the foregoing
list of possible reasons for obtaining an appraisal shall not limit the Lender’s
rights to obtain such appraisals as are provided for herein.
 
Section 6.10   Account Verification.
 
(a)   The Lender or its agent may at any time and from time to time send or
require the Borrowers to send requests for verification of accounts or notices
of assignment to account debtors and other obligors. The Lender or its agent may
also at any time and from time to time telephone account debtors and other
obligors to verify accounts.
 
(b)   The Borrowers shall pay when due each account payable due to a Person
holding a Permitted Lien (as a result of such payable) on any Collateral.
 
Section 6.11   Compliance with Laws.
 
(a)   The Borrowers shall (i) comply with the requirements of applicable laws
and regulations, the non-compliance with which would materially and adversely
affect its business or its financial condition and (ii) use and keep the
Collateral, and require that others use and keep the Collateral, only for lawful
purposes, without violation of any federal, state or local law, statute or
ordinance.
 
(b)   Without limiting the foregoing undertakings, each Borrower specifically
agrees that it will comply with all applicable Environmental Laws and obtain and
comply with all permits, licenses and similar approvals required by any
Environmental Laws, and will not generate, use, transport, treat, store or
dispose of any Hazardous Substances in such a manner as to create any material
liability or obligation under the common law of any jurisdiction or any
Environmental Law.
 
(c)   The Borrowers shall (i) ensure that no Owner shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control ("OFAC"), the Department of
the Treasury or included in any Executive Orders, (ii) not use or permit the use
of the proceeds of the Credit Facility or any other financial accommodation from
Lender to violate any of the foreign asset control regulations of OFAC or other
applicable law, (iii) comply with all applicable Bank Secrecy Act laws and
regulations, as amended from time to time, and (iv) otherwise comply with the
USA Patriot Act as required by federal law and the Lender's policies and
practices.
 
Section 6.12   Payment of Taxes and Other Claims.  The Borrowers will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest,
 

- 41 -

--------------------------------------------------------------------------------



prior to the date on which penalties attach thereto, (b) all federal, state and
local taxes required to be withheld by it, and (c) all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a Lien upon any
properties of a Borrower; provided, that the Borrowers shall not be required to
pay any such tax, assessment, charge or claim whose amount, applicability or
validity is being contested in good faith by appropriate proceedings and for
which proper reserves have been made.
 
Section 6.13   Maintenance of Properties.
 
(a)   The Borrowers will keep and maintain the Collateral and all of their
respective other properties necessary or useful in its business in good
condition, repair and working order (normal wear and tear excepted) and will
from time to time replace or repair any worn, defective or broken parts;
provided, however, that nothing in this covenant shall prevent the Borrowers
from discontinuing the operation and maintenance of any of their respective
properties if such discontinuance is, in the Borrowers’ judgment, desirable in
the conduct of the Borrowers’ business and not disadvantageous in any material
respect to the Lender.  The Borrowers will take all commercially reasonable
steps necessary to protect and maintain their respective Intellectual Property
Rights.
 
(b)   The Borrowers will defend the Collateral against all Liens, claims or
demands of all Persons (other than the Lender) claiming the Collateral or any
interest therein. The Borrowers will keep all Collateral free and clear of all
Liens except Permitted Liens. The Borrowers will take all commercially
reasonable steps necessary to prosecute any Person Infringing their respective
Intellectual Property Rights and to defend itself against any Person accusing
any of them of Infringing any Person’s Intellectual Property Rights.
 
Section 6.14   Insurance.  The Borrowers will obtain and at all times maintain
insurance with insurers acceptable to the Lender, in such amounts, on such terms
(including any deductibles) and against such risks as may from time to time be
required by the Lender, but in all events in such amounts and against such risks
as is usually carried by companies engaged in similar business and owning
similar properties in the same general areas in which the Borrowers
operate.  Without limiting the generality of the foregoing, the Borrowers will
at all times maintain business interruption insurance including coverage for
force majeure and keep all tangible Collateral insured against risks of fire
(including so-called extended coverage), theft, collision (for Collateral
consisting of motor vehicles) and such other risks and in such amounts as the
Lender may reasonably request, with any loss payable to the Lender to the extent
of its interest, and all policies of such insurance shall contain a lender’s
loss payable endorsement for the Lender’s benefit.  
 
Section 6.15   Preservation of Existence.  Each Borrower will preserve and
maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.
 
Section 6.16   Delivery of Instruments, etc.  Upon request by the Lender, the
Borrowers will promptly deliver to the Lender in pledge all instruments,
documents and chattel paper constituting Collateral, duly endorsed or assigned
by the applicable Borrower.
 

- 42 -

--------------------------------------------------------------------------------



Section 6.17   Sale or Transfer of Assets; Suspension of Business
Operations.  No Borrower will sell, lease, assign, transfer or otherwise dispose
of (i) the stock of any Subsidiary, (ii) all or a substantial part of its
assets, or (iii) any Collateral or any interest therein (whether in one
transaction or in a series of transactions) to any other Person other than (a)
the sale of Inventory in the ordinary course of business and (b) the sale of
Equipment which is either obsolete or no longer used in such Borrower’s business
or which is to be replaced.  No Borrower will liquidate, dissolve or suspend
business operations.  No Borrower will transfer any part of its ownership
interest in any Intellectual Property Rights nor permit any agreement under
which it has licensed Intellectual Property to lapse, except that a Borrower may
transfer such rights or permit such agreements to lapse if it shall have
reasonably determined that the applicable Intellectual Property Rights are no
longer useful in its business.  If a Borrower transfers any Intellectual
Property Rights for value, such Borrower will pay over the proceeds to the
Lender for application to the Indebtedness.  No Borrower will license any other
Person to use any of such Borrower’s Intellectual Property Rights, except that
each Borrower may grant licenses in the ordinary course of its business in
connection with sales of Inventory or provision of services to its customers.
 
Section 6.18   Consolidation and Merger; Asset Acquisitions.  No Borrower will
consolidate with or merge into any Person, or permit any other Person to merge
into it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all the assets of any other
Person, other than in accordance with the provisions of Section 6.6(e).
 
Section 6.19   Sale and Leaseback.  No Borrower will enter into any arrangement,
directly or indirectly, with any other Person whereby such Borrower shall sell
or transfer any real or personal property, whether now owned or hereafter
acquired, and then or thereafter rent or lease as lessee such property or any
part thereof or any other property which such Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
 
Section 6.20   Restrictions on Nature of Business.  The Borrowers provide
mechanical and electrical solutions and intend to continue to pursue the
acquisition of entities in these markets and no Borrower will engage in any line
of business materially different from that presently engaged in by the Borrowers
nor purchase, lease or otherwise acquire assets not related to such business.


Section 6.21   Accounting.  No Borrower will adopt any material change in
accounting principles other than as required by GAAP.  No Borrower will adopt,
permit or consent to any change in its fiscal year.
 
Section 6.22   Discounts, etc.  After notice from the Lender, no Borrower will
grant any discount, credit or allowance to any customer of such Borrower or
accept any return of goods sold.  No Borrower will at any time modify, amend,
subordinate, cancel or terminate the obligation of any account debtor or other
obligor of such Borrower.
 
Section 6.23   Plans.  Unless disclosed to the Lender in writing pursuant to
Section 5.12, neither any Borrower nor any ERISA Affiliate will (i) adopt,
create, assume or become a party to any Pension Plan, (ii) incur any obligations
to contribute to any Multiemployer Plan, (iii) incur
 

- 43 -

--------------------------------------------------------------------------------



any obligation to provide post-retirement medical or insurance benefits with
respect to employees or former employees (other than benefits required by law)
or (iv) amend any Plan in a manner that would materially increase its funding
obligations.
 
Section 6.24   Place of Business; Name.  No Borrower will transfer its chief
executive office or principal place of business, or move, relocate, close or
sell any business location.  No Borrower will permit any tangible Collateral or
any records pertaining to the Collateral to be located in any state or area in
which, in the event of such location, a financing statement covering such
Collateral would be required to be, but has not in fact been, filed in order to
perfect the Security Interest.  No Borrower will change its name or jurisdiction
of organization.
 
Section 6.25   Constituent Documents.  No Borrower will amend its Constituent
Documents.  
 
Section 6.26   Performance by the Lender.  If a Borrower at any time fails to
perform or observe any of the foregoing covenants contained in this Article VI
or elsewhere herein, and if such failure shall continue for a period of ten (10)
calendar days after the Lender gives the Borrowers written notice thereof (or in
the case of the agreements contained in Section 6.12 and Section 6.14,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of such Borrower (or, at the Lender’s option,
in the Lender’s name) and may, but need not, take any and all other actions
which the Lender may reasonably deem necessary to cure or correct such failure
(including the payment of taxes, the satisfaction of Liens, the performance of
obligations owed to account debtors or other obligors, the procurement and
maintenance of insurance, the execution of assignments, security agreements and
financing statements, and the endorsement of instruments); and the Borrowers
shall thereupon pay to the Lender on demand the amount of all monies expended
and all costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Lender in connection with or as a result of the
performance or observance of such agreements or the taking of such action by the
Lender, together with interest thereon from the date expended or incurred at the
Default Rate.  To facilitate the Lender’s performance or observance of such
covenants of the Borrowers, the Borrowers hereby irrevocably appoint the Lender,
or the Lender’s delegate, acting alone, as each Borrower’s attorney in fact
(which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of the Borrowers any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements and writings required to be obtained,
executed, delivered or endorsed by the Borrowers hereunder.
 
 
ARTICLE VII

 
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
Section 7.1   Events of Default.  “Event of Default”, wherever used herein,
means any one of the following events:
 

- 44 -

--------------------------------------------------------------------------------



(a)   Default in the payment of the Revolving Note, the Real Estate Note, any
Obligation of Reimbursement, or any default with respect to any other
Indebtedness due from Borrowers to Lender as such Indebtedness becomes due and
payable;
 
(b)   Default in the performance, or breach, of any covenant or agreement of the
Borrowers contained in this Agreement; provided, however, that in the case of a
default in the performance under any of Sections 6.1(a), (b), (d) or (p) for
failure to make a timely delivery thereunder, such a default shall not
constitute an Event of Default if the subject deliveries are made within five
(5) days of the Borrowers’ receipt of notice from the Lender of such default.
 
(c)   An Overadvance arises as the result of any reduction in the Borrowing
Base, or arises in any manner on terms not otherwise approved in advance by the
Lender in writing;
 
(d)   A Change of Control shall occur;
 
(e)   Any Borrower or any Guarantor shall be or become insolvent, or admit in
writing its or his inability to pay its or his debts as they mature, or make an
assignment for the benefit of creditors; or any Borrower or any Guarantor shall
apply for or consent to the appointment of any receiver, trustee, or similar
officer for it or him or for all or any substantial part of its or his property;
or such receiver, trustee or similar officer shall be appointed without the
application or consent of such Borrower or such Guarantor, as the case may be;
or any Borrower or any Guarantor shall institute (by petition, application,
answer, consent or otherwise) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceeding relating to it or him under the laws of any jurisdiction; or any such
proceeding shall be instituted (by petition, application or otherwise) against
such Borrower or such Guarantor; or any judgment, writ, warrant of attachment or
execution or similar process shall be issued or levied against a substantial
part of the property of any Borrower or any Guarantor;
 
(f)   A petition shall be filed by or against any Borrower or any Guarantor
under the United States Bankruptcy Code or the laws of any other jurisdiction
naming such Borrower or such Guarantor as debtor;
 
(g)   Any representation or warranty made by any Borrower in this Agreement, by
any Guarantor in any guaranty delivered to the Lender, or by any Borrower (or
any of its Officers) or any Guarantor in any agreement, certificate, instrument
or financial statement or other statement contemplated by or made or delivered
pursuant to or in connection with this Agreement or any such guaranty shall be
incorrect in any material respect;
 
(h)   The rendering against any Borrower of an arbitration award, final
judgment, decree or order for the payment of money in excess of One Hundred
Thousand Dollars ($100,000) and the continuance of such arbitration award,
judgment, decree or order unsatisfied and in effect for any period of thirty
(30) consecutive days without a stay of execution;
 
(i)   A default under any bond, debenture, note or other evidence of material
indebtedness of any Borrower owed to any Person other than the Lender, or under
any indenture or other instrument under which any such evidence of indebtedness
has been issued or by which it is governed, or under any material lease or other
contract, and the expiration of the applicable
 

- 45 -

--------------------------------------------------------------------------------



period of grace, if any, specified in such evidence of indebtedness, indenture,
other instrument, lease or contract;
 
(j)   Any Reportable Event, which the Lender determines in good faith might
constitute grounds for the termination of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer any Pension Plan, shall have occurred and be continuing thirty
(30) days after written notice to such effect shall have been given to the
Borrowers by the Lender; or a trustee shall have been appointed by an
appropriate United States District Court to administer any Pension Plan; or the
Pension Benefit Guaranty Corporation shall have instituted proceedings to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan; or any Borrower or any ERISA Affiliate shall have filed for a distress
termination of any Pension Plan under Title IV of ERISA; or any Borrower or any
ERISA Affiliate shall have failed to make any quarterly contribution required
with respect to any Pension Plan under Section 412(m) of the IRC, which the
Lender determines in good faith may by itself, or in combination with any such
failures that the Lender may determine are likely to occur in the future, result
in the imposition of a Lien on the Borrowers’ assets in favor of the Pension
Plan; or any withdrawal, partial withdrawal, reorganization or other event
occurs with respect to a Multiemployer Plan which results or could reasonably be
expected to result in a material liability of the Borrowers to the Multiemployer
Plan under Title IV of ERISA;
 
(k)   An event of default shall occur under any Security Document;
 
(l)   Default in the payment of any amount owed by the Borrowers to the Lender
other than any Indebtedness arising hereunder;
 
(m)   Any Guarantor shall repudiate, purport to revoke or fail to perform any
obligation under such Guaranty in favor of the Lender, any individual Guarantor
shall die or any other Guarantor shall cease to exist;
 
(n)   Any Borrower shall take or participate in any action which would be
prohibited under the provisions of any Subordination Agreement or make any
payment with respect to indebtedness that has been subordinated pursuant to any
Subordination Agreement;
 
(o)   The Lender believes in good faith that the prospect of payment in full of
any part of the Indebtedness, or that full performance by the Borrowers under
the Loan Documents, is impaired, or that there has occurred any material adverse
change in the business or financial condition of the Borrowers;
 
(p)   There has occurred any breach, default or event of default by, or
attributable to, any Affiliate under any agreement between the Affiliate and the
Lender; or
 
(q)   The indictment of any Director, Officer, Guarantor, or any Owner of at
least twenty percent (20%) of the issued and outstanding common stock of MISCOR
for a felony offence under state or federal law.
 
Section 7.2   Rights and Remedies.  During any Default Period, the Lender may
exercise any or all of the following rights and remedies:
 

- 46 -

--------------------------------------------------------------------------------



(a)   The Lender may, by notice to the Borrowers, declare the Commitment to be
terminated, whereupon the same shall forthwith terminate;
 
(b)   The Lender may, by notice to the Borrowers, declare the Indebtedness to be
forthwith due and payable, whereupon all Indebtedness shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrowers hereby expressly waive;
 
(c)   The Lender may, without notice to the Borrowers and without further
action, apply any and all money owing by the Lender to any Borrower to the
payment of the Indebtedness;
 
(d)   The Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including the right to
take possession of Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Borrowers hereby expressly waive) and the right to sell,
lease or otherwise dispose of any or all of the Collateral (with or without
giving any warranties as to the Collateral, title to the Collateral or similar
warranties), and, in connection therewith, the Borrowers will on demand assemble
the Collateral and make it available to the Lender at a place to be designated
by the Lender which is reasonably convenient to the parties;
 
(e)   The Lender may make demand upon the Borrowers and, forthwith upon such
demand, the Borrowers will pay to the Lender in immediately available funds for
deposit in the Special Account pursuant to Section 2.4 an amount equal to the
aggregate maximum amount available to be drawn under all Letters of Credit then
outstanding, assuming compliance with all conditions for drawing thereunder;
 
(f)   The Lender may exercise and enforce its rights and remedies under the Loan
Documents;
 
(g)   The Lender may without regard to any waste, adequacy of the security or
solvency of any Borrower, apply for the appointment of a receiver of the
Collateral, to which appointment the Borrowers hereby consent, whether or not
foreclosure proceedings have been commenced under the Security Documents and
whether or not a foreclosure sale has occurred; and
 
(h)   The Lender may exercise any other rights and remedies available to it by
law or agreement.
 
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(e) or (f), the Indebtedness shall be immediately due
and payable automatically without presentment, demand, protest or notice of any
kind.  If the Lender sells any of the Collateral on credit, the Indebtedness
will be reduced only to the extent of payments actually received.  If the
purchaser fails to pay for the Collateral, the Lender may resell the Collateral
and shall apply any proceeds actually received to the Indebtedness.
 
Section 7.3   Certain Notices.  If notice to a Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice
 

- 47 -

--------------------------------------------------------------------------------



shall be deemed commercially reasonable if given (in the manner specified in
Section 8.3) at least ten (10) calendar days before the date of intended
disposition or other action.
 
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1   No Waiver; Cumulative Remedies; Compliance with Laws.  No failure
or delay by the Lender in exercising any right, power or remedy under the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents.  The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.  The Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and such compliance will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.
 
Section 8.2   Amendments; Etc.  No amendment, modification, termination or
waiver of any provision of any Loan Document or consent to any departure by the
Borrowers therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Lender, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances.
 
Section 8.3   Notices; Communication of Confidential Information; Requests for
Accounting.  Except as otherwise expressly provided herein, all notices,
requests, demands and other communications provided for under the Loan Documents
shall be in writing and shall be (a) personally delivered, (b) sent by first
class United States mail, (c) sent by overnight courier of national reputation,
(d) transmitted by telecopy, or (e) sent as electronic mail, in each case
delivered or sent to the party to whom notice is being given to the business
address, telecopier number, or e-mail address set forth below next to its
signature or, as to each party, at such other business address, telecopier
number, or e-mail address as it may hereafter designate in writing to the other
party pursuant to the terms of this Section.  All such notices, requests,
demands and other communications shall be deemed to be an authenticated record
communicated or given on (a) the date received if personally delivered, (b) when
deposited in the mail if delivered by mail, (c) the date delivered to the
courier if delivered by overnight courier, or (d) the date of transmission if
sent by telecopy or by e-mail, except that notices or requests delivered to the
Lender pursuant to any of the provisions of Article II shall not be effective
until received by the Lender.  All notices, financial information, or other
business records sent by either party to this Agreement may be transmitted,
sent, or otherwise communicated via such medium as the sending party may deem
appropriate and commercially reasonable; provided, however, that the risk that
the confidentiality or privacy of such notices, financial information, or other
business records sent by either party may be compromised shall be borne
exclusively by the Borrowers.  All requests for an accounting under Section
9-210 of the UCC (i) shall be made in a writing signed by a Person authorized
under Section 2.2(b), (ii) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
 

- 48 -

--------------------------------------------------------------------------------



reputation, (iii) shall be deemed to be sent when received by the Lender and
(iv) shall otherwise comply with the requirements of Section 9-210 of the
UCC.  The Borrowers request that the Lender respond to all such requests which
on their face appear to come from an authorized individual and releases the
Lender from any liability for so responding.  The Borrowers shall pay the Lender
the maximum amount allowed by law for responding to such requests.
 
Section 8.4   Further Documents.  The Borrowers will from time to time execute,
deliver, endorse and authorize the filing of any and all instruments, documents,
conveyances, assignments, security agreements, financing statements, control
agreements and other agreements that the Lender may reasonably request in order
to secure, protect, perfect or enforce the Security Interest or the Lender’s
rights under the Loan Documents (but any failure to request or assure that the
Borrowers executes, delivers, endorses or authorizes the filing of any such item
shall not affect or impair the validity, sufficiency or enforceability of the
Loan Documents and the Security Interest, regardless of whether any such item
was or was not executed, delivered or endorsed in a similar context or on a
prior occasion).
 
Section 8.5   Costs and Expenses.  The Borrowers shall pay on demand all costs
and expenses, including reasonable attorneys’ fees, incurred by the Lender in
connection with the Indebtedness, this Agreement, the Loan Documents, any Letter
of Credit and any other document or agreement related hereto or thereto, and the
transactions contemplated hereby, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Indebtedness and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.
 
Section 8.6   Indemnity.  In addition to the payment of expenses pursuant to
Section 8.5, the Borrowers shall indemnify, defend and hold harmless the Lender,
and any of its participants, parent corporations, subsidiary corporations,
affiliated corporations, successor corporations, and all present and future
officers, directors, employees, attorneys and agents of the foregoing (the
“Indemnitees”) from and against any of the following (collectively, “Indemnified
Liabilities”):
 
(i)   Any and all transfer taxes, documentary taxes, assessments or charges made
by any governmental authority by reason of the execution and delivery of the
Loan Documents or the making of the Advances;
 
(ii)   Any claims, loss or damage to which any Indemnitee may be subjected if
any representation or warranty contained in Section 5.14 proves to be incorrect
in any respect or as a result of any violation of the covenant contained in
Section 6.11(b); and
 
(iii)   Any and all other liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel) in connection with the
foregoing and any other investigative, administrative or judicial proceedings,
whether or not such Indemnitee shall be designated a party thereto, which may be
imposed on, incurred by or asserted against any such Indemnitee, in any manner
related to or arising out of or in connection with the making of the Advances
and the Loan Documents or the use or intended use of
 

- 49 -

--------------------------------------------------------------------------------


 
 
the proceeds of the Advances. Notwithstanding the foregoing, the Borrowers shall
not be obligated to indemnify any Indemnitee for any Indemnified Liability
caused by the willful misconduct of such Indemnitee.
 
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrowers, or counsel designated by the Borrowers and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrowers’ sole costs and
expense.  Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrowers shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The Borrowers’
obligations under this Section 8.6 shall survive the termination of this
Agreement and the discharge of the Borrowers’ other obligations hereunder.
 
Section 8.7   Participants.  The Lender and its participants, if any, are not
partners or joint venturers, and the Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its
participants.  All rights and powers specifically conferred upon the Lender may
be transferred or delegated to any of the Lender’s participants, successors or
assigns.
 
Section 8.8   Execution in Counterparts; Telefacsimile Execution.  This
Agreement and other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument.  Delivery of an executed counterpart of this
Agreement by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.
 
Section 8.9   Retention of Borrowers’ Records.  The Lender shall have no
obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to the Lender by the Borrowers or in
connection with the Loan Documents for more than thirty (30) days after receipt
by the Lender.  If there is a special need to retain specific records, the
Borrowers must inform the Lender of the need to retain those records with
particularity, which must be delivered in accordance with the notice provisions
of Section 8.3 within thirty (30) days of the Lender taking control of same.
 
Section 8.10   Binding Effect; Assignment; Complete Agreement; Sharing
Information.  The Loan Documents shall be binding upon and inure to the benefit
of the Borrowers and the Lender and their respective successors and assigns,
except that the Borrowers shall not have the right to assign their respective
rights thereunder or any interest therein without having first received the
Lender’s prior written consent.  To the extent permitted by law, the Borrowers
waive and will not assert against any assignee any claims, defenses or set-offs
which the Borrowers could assert against the Lender.  This Agreement shall also
bind all Persons who become a party to this Agreement as a borrower.  This
Agreement, together with the Loan
 

- 50 -

--------------------------------------------------------------------------------



Documents, comprises the complete and integrated agreement of the parties with
respect to each credit that is subject hereto, and supersedes all prior
negotiations, communications, discussion, correspondence and agreements, written
or oral, on the subject matter of this Agreement.  To the extent that any
provision of this Agreement contradicts other provisions of the Loan Documents,
this Agreement shall control.  The Lender may share any information they may
have in their possession regarding the Borrower and their respective Affiliates,
with the Lender’s affiliates, participants, accountants, lawyers and other
advisors, and the Borrowers waive any right of confidentiality they may have
with respect to the sharing of such information.
 
Section 8.11   Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
 
Section 8.12   Headings.  Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
Section 8.13   Governing Law; Jurisdiction, Venue; Waiver of Jury Trial.  The
Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Wisconsin.  The
parties hereto hereby (i) consent to the personal jurisdiction of the state and
federal courts located in the State of Wisconsin in connection with any
controversy related to this Agreement; (ii) waive any argument that venue in any
such forum is not convenient; (iii) agree that any litigation initiated by the
Lender or the Borrowers in connection with this Agreement or the other Loan
Documents may be venued in either the state or federal courts located in the
City of Milwaukee, County of Milwaukee, Wisconsin; and (iv) agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
THE BORROWERS AND THE LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT
LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date set forth
in the initial caption of this Agreement.
 


 
Signatures on following page.
 

- 51 -

--------------------------------------------------------------------------------





MISCOR Group, Ltd.
MISCOR GROUP, LTD.
1125 South Walnut Street
   
South Bend, Indiana 46619
   
Telecopier:  574/232-7648
By:
/s/ John A. Martell
Attention:  Richard J. Mullin
 
John A. Martell, Chief Executive Officer
e-mail:  rmullin@miscor.com
                       
MAGNETECH INDUSTRIAL SERVICES, INC.
             
By:
/s/ John A. Martell    
John A. Martell, Chief Executive Officer
                   
MARTELL ELECTRIC, LLC
             
By:
/s/ John A. Martell    
John A. Martell, Chief Executive Officer
                   
HK ENGINE COMPONENTS, LLC
             
By:
/s/ John A. Martell    
John A. Martell, Chief Executive Officer
                   
MAGNETECH POWER SERVICES, LLC
             
By:
/s/ John A. Martell    
John A. Martell, Chief Executive Officer
                   
IDEAL CONSOLIDATED, INC.
             
By:
/s/ John A. Martell    
John A. Martell, Chief Executive Officer




- 52 -

--------------------------------------------------------------------------------






 
3-D SERVICE, LTD.
             
By:
/s/ John A. Martell    
John A. Martell, Chief Executive Officer
                   
AMERICAN MOTIVE POWER, INC.
             
By:
/s/ John A. Martell    
John A. Martell, Chief Executive Officer
           
Wells Fargo Bank, National Association,
WELLS FARGO BANK, NATIONAL ASSOCIATION
111 East Wayne Street, 2nd Floor
   
MAC N8622-02A
   
Fort Wayne, Indiana 46802
By:
 
Telecopier:  260/461-6037
 
Lynn A. Gruber, Vice President
Attention:  Lynn A. Gruber
   
e-mail:  lynn.a.gruber@wellsfargo.com
   


 
 
- 53 -